Exhibit 10.33
***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
FINAL VERSION

EXCLUSIVE LICENSE AGREEMENT
THIS EXCLUSIVE LICENSE AGREEMENT (the “Agreement”) is made effective as of
December 10, 2015 (the “Effective Date”) by and between Agensys, Inc., a
California corporation, having an address at 1800 Stewart St., Santa Monica, CA
90404 (“AGENSYS”), and Bellicum Pharmaceuticals, Inc., a Delaware corporation,
having an address at 2130 W. Holcombe Blvd #800, Houston, TX 77030 (“BELLICUM”).
AGENSYS and BELLICUM are sometimes referred to herein individually as a “Party”
and collectively as the “Parties.”
RECITALS
WHEREAS, AGENSYS has proprietary technology relating to prostate stem cell
antigen 1 and antibodies thereto; and
WHEREAS, the BELLICUM wishes to leverage AGENSYS’s proprietary technology to
develop products utilizing AGENSYS’s proprietary technology for cell therapies
and gene therapies for treatment of human diseases;
NOW THEREFORE, based on the foregoing premises and the mutual covenants and
obligations set forth below, the Parties agree as follows:
1.    DEFINITIONS
The following terms have the following meanings as used in this Agreement:
1.1    “Affiliate” means, an entity that, directly or indirectly, through one or
more intermediaries, controls, is controlled by or is under common control with
an entity as of or after the Effective Date and only for the period of such
control. For purposes of this definition only, the term “control” (including,
with correlative meaning, the terms “controlled by” or “under the common control
with”) means the possession of the power, either directly or indirectly through
one or more intermediaries, to direct or cause the direction of the management
and policies of an entity, whether by ownership of voting stock or partnership
interest, by contract or otherwise, including direct or indirect ownership of
more than fifty percent (50%) of the voting interest in the entity in question;
provided, however, that if local law requires a minimum percentage of local
ownership, control will be established by direct or indirect beneficial
ownership of one hundred percent (100%) of the maximum ownership percentage that
may, under such local law, be owned by foreign interests.
1.2    “AGENSYS Licensed Patent Rights” means the rights licensed to AGENSYS
under the […***…] License Agreement in and to: (a) the patent applications and
patents listed in Exhibit B; (b) any other patent or patent application that
claims priority to, or common priority with, or is a divisional, continuation,
reissue, renewal, reexamination, substitution or extension of any patent or
patent application identified in (a); (c) any patents subsequently issuing on
any patent application identified in (a) or (b), including any reissues,
renewals, reexaminations, substitutions or extensions thereof; (d) any claim of
a continuation-in-part application or patent (including any reissues, renewals,
reexaminations, substitutions or extensions thereof), if such claim is entitled
to the priority date of at least one of the patents or patent applications
identified
*** Confidential Treatment Request



1

--------------------------------------------------------------------------------

FINAL VERSION

in (a), (b) or (c); (e) any foreign counterpart (including PCTs) of any patent
or patent application identified in (a), (b), (c) or (d); and (f) any
supplementary protection certificates, pediatric exclusivity periods, any other
patent term extensions and exclusivity periods and the like of any patents and
patent applications identified in (a) through (e).
1.3    “AGENSYS Technology” means information, data, know-how and technology
owned by AGENSYS, of any type whatsoever, in any tangible or intangible form,
including trade secrets and techniques, inventions, practices, methods,
techniques, processes, test data (including pharmacological, biological,
chemical, biochemical, toxicological, preclinical and clinical test data),
manufacturing know-how and data, analytical and quality control data, stability
data, other study data and procedures, results, inventions, developments,
specifications, formulations, compositions of matter of any type or kind
(patentable or otherwise), assays and tangible materials delivered to BELLICUM
by or on behalf of AGENSYS. The […***…] are included within AGENSYS Technology.
1.4    “AGENSYS Patent Rights” means: (a) the patent applications and patents
listed in Exhibit A; (b) any other patent or patent application that claims
priority to, or common priority with, or is a divisional, continuation, reissue,
renewal, reexamination, substitution or extension of any patent or patent
application identified in (a); (c) any patents subsequently issuing on any
patent application identified in (a) or (b), including any reissues, renewals,
reexaminations, substitutions or extensions thereof; (d) any claim of a
continuation-in-part application or patent (including any reissues, renewals,
reexaminations, substitutions or extensions thereof), if such claim is entitled
to the priority date of at least one of the patents or patent applications
identified in (a), (b) or (c); (e) any foreign counterpart (including PCTs) of
any patent or patent application identified in (a), (b), (c) or (d); and (f) any
supplementary protection certificates, pediatric exclusivity periods, any other
patent term extensions and exclusivity periods and the like of any patents and
patent applications identified in (a) through (e).
1.5    “BLA” means a Biologics License Application under United States 21 C.F.R.
601.2, or foreign equivalent thereof, for Regulatory Approval filed in any
country or group of countries in the Territory.
1.6    “Commercial Launch” means, with respect to a Licensed Product and a given
country, the first sale of such Licensed Product to a Third Party in such
country once all Regulatory Approvals required therefor and have been obtained
in such country.
1.7    “Commercialize” means to promote, market, distribute, sell and provide
product support for a product, and "Commercializing" and "Commercialization"
will be interpreted accordingly.
1.8    “Commercially Reasonable Efforts” means that level of efforts and
resources consistent with commercially reasonable practices of a similarly
situated company in the pharmaceutical industry with respect to the research,
development or commercialization of a pharmaceutical product at a similar stage
of research, development or commercialization, taking
***Confidential Treatment Requested



2

--------------------------------------------------------------------------------

FINAL VERSION

into account relevant factors including, without limitation, measures of patent
coverage, relative safety and efficacy, product profile, the competitiveness of
the marketplace, the proprietary position of such product, the regulatory
structure involved, the market potential of such product and other relevant
factors, including comparative technical, legal, scientific and/or medical
factors, all as measured by the facts and circumstances in effect at the time
when the carrying out of such obligations is due.
1.9    “Confidential Information” means all information and materials received
by either Party from the other Party pursuant to this Agreement, other than that
portion of such information or materials that:
(i)    is publicly disclosed by the disclosing Party, either before or after it
becomes known to the receiving Party;
(ii)    was known to the receiving Party as demonstrated by contemporaneous,
competent written records, without obligation to keep it confidential, prior to
when it was received from the disclosing Party;
(iii)    is subsequently disclosed to the receiving Party by a Third Party
lawfully in possession thereof without obligation to keep it confidential;
(iv)    has been publicly disclosed other than by the disclosing Party and
without breach of the receiving Party’s obligation of confidentiality with
respect thereto; or
(v)    has been independently developed by the receiving Party without the aid,
application or use of, or reference to, Confidential Information of the
disclosing Party, as demonstrated by contemporaneous, competent written records.
1.10    “Control” means possession of the ability to grant a license or
sublicense under, or to provide access to or copies of, certain property of a
Party as provided for herein without violating the terms of any agreement or
other arrangement with any Third Party.
1.11    “Field” means cell and gene therapy of diseases in humans.
1.12    “IND” means an Investigational New Drug Application as defined in the
United States Food, Drug and Cosmetic Act or foreign equivalent thereof in any
country or group of countries in the Territory, the filing of which is necessary
to commence clinical testing of a pharmaceutical product in humans in a
particular jurisdiction.
1.13    “Licensed Product” means any product or process where the manufacture,
use, practice, sale, offer for sale, importation or performance of such product
in the country in question would, in the absence of this Agreement, constitute
an infringement (or, in the case of a pending claim, would constitute an
infringement if such pending claim was then issued) of at least one Valid Claim
within the AGENSYS Patent Rights, or any Patents directed to AGENSYS Sole
Inventions, or any Joint Patents (without giving effect to BELLICUM’s ownership
interest therein), or would, in the absence of this Agreement, constitute an
infringement of any Valid […***…] Claim within the AGENSYS Licensed Patent
Rights.
***Confidential Treatment Requested



3

--------------------------------------------------------------------------------

FINAL VERSION

1.14    “Net Sales” means, with respect to any Licensed Product, the total
amount actually received from the commercial sale of such Licensed Product by
BELLICUM, its Affiliates or Permitted Sublicensees to Third Parties after
deduction (if not already deducted in the amount invoiced) of the following
items, but only to the extent that such items are actually paid or allowed in
connection with such sale of Licensed Product and are consistent with GAAP,
typical and customary for BELLICUM:
[…***…]
For the avoidance of doubt, […***…] will not result in any Net Sales.
Notwithstanding the foregoing in this Section 1.14, amounts received by
BELLICUM, its Affiliates or Permitted Sublicensees for […***…] will not be
included in the computation of Net Sales hereunder.
1.15    “Patent” means (i) unexpired letters patent (including inventor's
certificates) which have not been held invalid or unenforceable by a court of
competent jurisdiction from which no appeal can be taken or has been taken
within the required time period, including without limitation any substitution,
extension, registration, confirmation, reissue, re-examination, renewal or any
like filing thereof and (ii) pending applications for letters patent, including
without limitation any provisional, converted provisional, continued prosecution
application, continuation, divisional or continuation-in-part thereof.
1.16    “Phase II Clinical Trial” means a clinical trial, or foreign equivalent
thereof, as defined in 21 C.F.R. 312.21(b), as may be amended from time to time,
in any country or group of countries in the Territory.


















***Confidential Treatment Requested



4

--------------------------------------------------------------------------------

FINAL VERSION

1.17    “Phase III Clinical Trial” means a clinical trial, or foreign equivalent
thereof, as defined in 21 C.F.R. 312.21(c), as may be amended from time to time,
in any country or group of countries in the Territory.
1.18    “Regulatory Approval” means all approvals (including supplements,
amendments, pre- and post-approvals and Price Approvals), licenses,
registrations or authorizations of any national, supra-national, regional, state
or local regulatory agency, department, bureau, commission, council or other
governmental entity, necessary for the manufacture, distribution, use or sale of
a pharmaceutical product in a given regulatory jurisdiction.
1.19    “Regulatory Authority” means the United States Food and Drug
Administration or foreign equivalent thereof in the applicable territory or
country within the Territory.
1.20    “Territory” means worldwide.
1.21    “Third Party” means any entity other than AGENSYS or BELLICUM or their
respective Affiliates (and in the case of AGENSYS, such AGENSYS Affiliates shall
be set forth in Exhibit C, attached hereto, as it may be amended from
time-to-time).
1.22    “[…***…] License Agreement” means the License Agreement […***…].
1.23    “Valid Claim” means a claim in an issued patent or a pending patent
application within the AGENSYS Patent Rights, or any Patents directed to AGENSYS
Sole Inventions, or the Joint Patents, which claim has not expired, lapsed, been
cancelled or become abandoned irrevocably and has not been held invalid or
unenforceable by an un-reversed and un-appealable decision or judgment of a
court or other appropriate body of competent jurisdiction, and which has not
been admitted to be invalid or unenforceable through reissue, disclaimer or
otherwise.
1.24    “Valid […***…] Claim” means a claim in an issued, unexpired patent or a
pending patent application within the AGENSYS Licensed Patent Rights that has
not lapsed, been canceled, or become abandoned and which claim has not been held
invalid or unenforceable in an unappealed and unappealable final judgment of a
court of competent jurisdiction.
1.25    Additional Definitions:
Defined Term
Section in which Defined
AGENSYS
Preamble
AGENSYS Indemnitees
7.1
AGENSYS Sole Invention
5.1







***Confidential Treatment Requested



5

--------------------------------------------------------------------------------

FINAL VERSION



Defined Term
Section in which Defined
Agreement
Preamble
API
2.6(a)
ASMAI
12.1
Assignment In Part
12.7
BELLICUM
Preamble
BELLICUM Indemnitees
7.2
BELLLICUM Sole Invention
5.1
CDA
12.1
Commercialization Option
2.6(a)
Competitive Infringement
5.3(b)(i)
Development Plan
3.1
Effective Date
Preamble
Excluded Claim
11.3(f)
Executives
2.6(a)
Indemnify
7.1
ICC
11.3(a)
ICC Rules
11.3(a)
Japan License Agreement
2.6(a)
Joint Inventions
5.1
Joint Patents
5.2(c)
JP Licensed Product
2.6(a)
Licensed BELLICUM Patent
2.2
Licensee
2.6(a)
Losses
7.1
MCA
12.1
Party/Parties
Preamble
Patent Term Extension
5.5
Permitted Sublicensee
2.3
Proposed Terms
2.6(a)
Referral Date
2.6(a)
Royalty Term
4.3(b)
Section 11.2 Executives
11.2
Support Memorandum
2.6(a)
Sublicense Agreement
2.3






6

--------------------------------------------------------------------------------

FINAL VERSION

Defined Term
Section in which Defined
Term
10.1
Third Party Claim
7.1
Third Party Claim of INF
5.4(a)
Third Party IP License
4.3(d)



2.    LICENSES
2.1    Licenses to BELLICUM.
(a)    AGENSYS Owned. Subject to the terms and conditions of this Agreement
(including, without limitation, the Commercialization Option provided in Section
2.6 and the financial obligations in Article 4), AGENSYS hereby grants to
BELLICUM an exclusive, royalty-bearing (in accordance with Article 4) license
under the AGENSYS Patents Rights, the AGENSYS Technology and AGENSYS’s interest
in the Joint Patents, to develop, make, have made, use, sell, offer to sell,
lease, import and have imported, and to perform and have performed, Licensed
Products in the Field in the Territory. Such license will be sublicensable as
provided in Section 2.3.
(b)    AGENSYS Licensed. Subject to the terms and conditions of this Agreement
(including, without limitation, the Commercialization Option provided in Section
2.6 and the financial obligations in Article 4) and the […***…] License
Agreement (including, without limitation, the rights of […***…] as described in
Section 2.2 of the […***…] License Agreement), AGENSYS hereby grants to BELLICUM
an exclusive (subject to the limitations set forth in Section 2.2 of the […***…]
License Agreement), royalty-bearing (in accordance with Article 4) sublicense
under the AGENSYS Licensed Patents Rights to make, have made, use, sell, offer
for sale and import Licensed Products in the Field in the Territory, to the
extent permitted under law. Such sublicense will be further sublicensable as
provided in Section 2.3 to the extent not limited by the […***…] License
Agreement. Without limiting the generality of the foregoing, Section 3.1 and
Section 3.3 of the […***…] License Agreement is applicable to BELLICUM as a
sublicensee of AGENSYS. The sublicense granted under this Section 2.1(b) is
subject to the terms and conditions of the […***…] License Agreement governing
the license to AGENSYS under which the sublicense is granted. AGENSYS will
faithfully and timely perform and discharge its obligations under the […***…]
License Agreement, and BELLICUM will faithfully and timely perform and discharge
its obligations under this Agreement that arise as a result of the sublicense
granted in this Section 2.1(b), and each Party will not permit any action to be
taken or event to occur, in each case, to the extent within such Party's
reasonable control, that would give […***…] the right to terminate the […***…]
License Agreement. For the avoidance of doubt, any act or omission by BELLICUM
that would cause AGENSYS to be in breach of the […***…] License Agreement is a
breach of this Agreement.
2.2    Licenses to AGENSYS. As consideration for the rights granted under
Section 2.1 and subject to the terms and conditions of this Agreement, BELLICUM
hereby grants to
***Confidential Treatment Requested



7

--------------------------------------------------------------------------------

FINAL VERSION

AGENSYS a non-exclusive, fully paid license under Patents Controlled by BELLICUM
that are directed to BELLICUM Sole Inventions, to the extent each such Patent
includes at least one claim that would read upon the making, using, or selling
of antibodies that bind to prostate stem cell antigen 1 (each, a “Licensed
BELLICUM Patent”), wherein AGENSYS is granted such license to develop, make,
have made, use, sell, offer to sell, lease, import and have imported, and to
perform and have performed any therapeutic product containing a soluble antibody
or soluble derivative thereof that binds to prostate stem cell antigen 1 or, to
the extent not based upon BELLICUM’s other proprietary technology, to exploit
non-therapeutic product uses and applications (for example only, in vitro
analysis and/or characterization) of any antibody not used within the Field.
AGENSYS may sublicense its rights under a Licensed BELLICUM Patent only in
conjunction with a license of AGENSYS’s rights in an AGENSYS therapeutic product
containing a soluble antibody that binds to prostate stem cell antigen 1. Each
such permitted sublicense must (a) be in writing and (b) be consistent with, and
subject to the terms and conditions of, this Agreement, including but not
limited to the limitations set forth in this Section 2.2.
2.3    Sublicensing by BELLICUM. To the extent permitted under this Agreement
and the […***…] License Agreement, BELLICUM has the right to grant sublicenses
under the licenses granted in Section 2.1 to one or more Third Parties or
Affiliates subject to the provisions of this Section 2.3 and, if applicable, the
[…***…] License Agreement. Each agreement under which BELLICUM grants a
sublicense under the licenses granted in Section 2.1 (each, a “Sublicense
Agreement”) must (a) be in writing and (b) be consistent with, and subject to
the terms and conditions of, this Agreement and, if applicable, the […***…]
License Agreement. Any sublicensee of the rights granted to BELLICUM pursuant to
this Section 2.3 will be referred to herein as a “Permitted Sublicensee.”
BELLICUM will be responsible for compliance of any Permitted Sublicensee with
this Agreement and, if applicable, the […***…] License Agreement. Any breach of
this Agreement and, if applicable, the […***…] License Agreement by the acts or
omissions of a Permitted Sublicensee will be a breach of this Agreement by
BELLICUM. BELLICUM will provide AGENSYS with a full and complete copy of such
Sublicense Agreement within […***…] after execution thereof; provided that
BELLICUM may redact any confidential information contained therein that is not
necessary to disclose to ensure compliance with this Agreement including,
without limitation, provisions or portions of the Sublicense Agreement that are
not relevant to the sublicense described in this Section 2.3. Notwithstanding
the foregoing, if applicable, if a given Sublicense Agreement includes a
sublicense grant by BELLICUM under the […***…] License Agreement, BELLICUM will
provide AGENSYS with a full and complete copy of such Sublicense Agreement
within […***…] after execution thereof; provided that BELLICUM may redact any
confidential information contained therein that is not necessary to disclose to
ensure compliance with this Agreement including, without limitation, provisions
or portions of the Sublicense Agreement that are not relevant to the sublicense
described in this Section 2.3.
2.4    [Reserved]
2.5    [Reserved]
***Confidential Treatment Requested



8

--------------------------------------------------------------------------------

FINAL VERSION

2.6    Option for Commercialization of Licensed Products in Japan.
(a)    Grant. For each Licensed Product that has completed a first Phase II
Clinical Trial, and on such a Licensed Product-by-Licensed Product basis,
BELLICUM agrees to grant and hereby grants AGENSYS the exclusive
commercialization option (the “Commercialization Option”) to obtain an exclusive
license -- under all Patents and technology owned or Controlled by BELLICUM (y)
that are necessarily used, practiced or exploited to develop and Commercialize
the particular Licensed Product in Japan, or (z) to ensure that the same
Licensed Product is developed and Commercialized worldwide, that would be
commercially reasonably used, practiced or exploited in developing and
Commercializing such particular Licensed Product in Japan -- to develop and
Commercialize each such particular Licensed Product in Japan (each, a “JP
Licensed Product”) under the licensing terms set out in Section 2.6(b) below;
provided that if the Licensee (as defined below) submits an IND in Japan for the
same Licensed Product which has completed a first Phase II Clinical Trial, and
if a Regulatory Authority in Japan requires the Licensee to modify such JP
Licensed Product granted to the Licensee, then the Licensee shall have the right
to change such JP Licensed Product to the extent required by such Regulatory
Authority or otherwise required by applicable laws and regulations, and such
modified JP Licensed Product shall be deemed the same as the JP Licensed Product
for which the Commercial Option was exercised. For the avoidance of doubt, for
Patents and technology that are Controlled, but not owned, by BELLICUM, BELLICUM
will only grant a sublicense under such Patents and technology to the extent
BELLICUM can do so without violating the terms of any agreement or other
arrangement with any Third Party for such Patents and technology, and the
Licensee shall be obligated to reimburse BELLICUM under the Japan License
Agreement (as defined below) for payments BELLICUM is obligated to pay (and
actually pays) to each such Third Party due to the grant of the sublicense or
due to the exercise by the Licensee of its rights under such sublicense. AGENSYS
or Astellas Pharma Inc. (“API”), a parent company of AGENSYS, may exercise the
option with respect to a particular JP Licensed Product at any time during the
period beginning upon […***…] and ending upon the earlier of: […***…]. If
AGENSYS or API chooses to exercise the Commercialization Option, which choice is
in the sole discretion of AGENSYS and API, AGENSYS or API will provide written
notice thereof to BELLICUM (the entity providing such notice, the “Licensee”).
Upon the giving of such notice, BELLICUM and the Licensee will negotiate in good
faith a written license agreement (the “Japan License Agreement”) containing the
terms and conditions set forth in Section 2.6(b) below, the terms and conditions
under which BELLICUM (or BELLICUM’s contract manufacturing organization) would
agree to manufacture and supply the JP Licensed Product if requested by the
Licensee, and such other terms and conditions as are reasonable and customary in
the industry but otherwise consistent with the terms in Section 2.6(b) below and
this Agreement. BELLICUM and the Licensee will complete and execute the Japan
License Agreement within […***…] of the Licensee’s exercise of the
Commercialization Option. Upon execution of a given Japan License Agreement, the
license grants to BELLICUM under Section 2.1 of this Agreement will exclude such
JP Licensed Product in Japan, and the rights to such JP Licensed Product in
Japan will vest exclusively with the Licensee. If AGENSYS or API executes a
Japan License Agreement for a given Licensed Product, then AGENSYS or API, as
Licensee, will be solely responsible for all preclinical, clinical and
post-approval development, regulatory and
***Confidential Treatment Requested



9

--------------------------------------------------------------------------------

FINAL VERSION

commercialization activities in connection with such JP Licensed Product in
Japan, including all costs related thereto; provided that BELLICUM may retain
certain responsibilities related to such JP Licensed Product activities in Japan
(as one non-limiting example, BELLICUM’s supply of rimiducid and associated
regulatory support in relation to such rimiducid supply). In the event BELLICUM
and the Licensee fail to reach agreement on the terms of the Japan License
Agreement within such […***…] period of negotiation, either BELLICUM or the
Licensee may refer the Japan License Agreement at issue to BELLICUM’s CEO and to
Licensee’s senior executive (the “Executives”); provided that if Licensee is
AGENSYS, the Executive shall be the chief executive officer of AGENSYS, and if
the Licensee is API, the Executive shall be a senior executive of API that is
authorized and empowered to bind API to the negotiated terms of the Japan
License Agreement. The Executives will meet (or confer by telephone or video
conference) within […***…] after such referral occurs (“Referral Date”), at a
time and place mutually acceptable to both Executives. If the Executives do not
resolve the terms of the Japan License Agreement at issue within […***…] after
the Referral Date (or such longer time period as the Executives may mutually
agree in writing), the Licensee or BELLICUM may submit the matter to binding
“baseball arbitration” as follows: Within […***…] after the Executives fail to
resolve the terms of the Japan License Agreement at issue, Licensee may refer
such Japan License Agreement at issue to arbitration by submitting a written
notice of such request to BELLICUM. Promptly following receipt of such notice,
the Parties shall meet and discuss in good faith and agree on an arbitrator to
resolve the issue, which arbitrator shall be neutral and independent of both
Parties and all of their respective Affiliates, shall have significant
experience and expertise in licensing and partnering agreements in the
pharmaceutical and biotechnology industries, and shall have some experience in
mediating or arbitrating issues relating to such agreements. If the Parties
cannot agree on such arbitrator within thirty (30) days of request by Licensee
for arbitration, then such arbitrator shall be appointed by the American
Arbitration Association, which arbitrator must meet the foregoing criteria.
Within fifteen (15) days after an arbitrator is selected (or appointed, as the
case may be), each Party will deliver to both the arbitrator and the other Party
a detailed written proposal setting forth its proposed terms for the Japan
License Agreement at issue (the “Proposed Terms” of the Party) and a memorandum
(the “Support Memorandum”) in support thereof, not exceeding ten (10) pages in
length. The Parties also will provide the arbitrator a copy of this Agreement,
as it may be amended at such time. Within fifteen (15) days after receipt of the
other Party’s Proposed Terms and Support Memorandum, each Party may submit to
the arbitrator (with a copy to the other Party) a response to the other Party’s
Support Memorandum, such response not exceeding five (5) pages in length.
Neither Party may have any other communications (either written or oral) with
the arbitrator other than for the sole purpose of engaging the arbitrator or as
expressly permitted in this Section 2.6(a); provided that, the arbitrator may
convene a hearing if the arbitrator so chooses to ask questions of the Parties
and hear oral argument and discussion regarding each Party’s Proposed Terms.
Within sixty (60) days after the arbitrator’s appointment, the arbitrator will
select one of the two Proposed Terms (without modification) provided by the
Parties that (1) is most consistent with the intention underlying and agreed
principles set forth in this Agreement including, without limitation, the terms
and conditions expressly required to be in the Japan License Agreement as set
forth in this Section 2.6, and (2) is most consistent with customary and
standard terms and conditions for exclusive license agreements of this nature
within the pharmaceutical industry, giving weight to the terms and conditions
contained in this Agreement as being customary and standard within the
pharmaceutical industry, though in no event shall customary and standard terms
and conditions
***Confidential Treatment Requested



10

--------------------------------------------------------------------------------

FINAL VERSION

be found to override the terms and conditions expressly required to be in the
Japan License Agreement as set forth in this Section 2.6. The decision of the
arbitrator shall be final, binding, and unappealable. For clarity, the
arbitrator must select as the only method to resolve the Japan License Agreement
at issue one of the two sets of Proposed Terms, and may not combine elements of
both Proposed Terms or award any other relief or take any other action. For the
avoidance of doubt, AGENSYS and API have no obligation hereunder to exercise the
Commercialization Option.
(b)    Terms of the Japan License Agreement. Each Japan License Agreement will
provide that the Licensee will pay to BELLICUM an option exercise fee of five
million dollars (US$5,000,000) within […***…] after exercise of the applicable
Commercialization Option. In addition, each Japan License Agreement will provide
that the Licensee will pay to BELLICUM a royalty on Net Sales of the JP Licensed
Product in Japan during the applicable Royalty Term on an annual basis at the
following rates:
(i)    For the portion of aggregate annual Net Sales of all JP Licensed Products
in Japan equal to or less than […***…] dollars (US$[…***…]) in any calendar
year, […***…] percent ([…***…]%) of such portion of such Net Sales;
(ii)    For the portion of aggregate annual Net Sales of all JP Licensed
Products in Japan greater than […***…] dollars (US$[…***…) and equal to or less
than […***…] dollars (US$[…***…) in any calendar year, […***…] percent
([…***…]%) of such portion of such annual Net Sales;
(iii)    For the portion of aggregate annual Net Sales of all JP Licensed
Products in Japan greater than […***…] dollars (US$[…***…]) in any calendar
year, […***…] percent ([…***…]%) of such portion of such annual Net Sales.
(c)    Restriction on Certain Activities.  BELLICUM agrees not to grant any
licenses or sublicenses, enter into any agreements with Third Parties or
Affiliates or make any commitments that would prevent, limit or restrict
BELLICUM from entering into the Japan License Agreement and fully granting the
licenses thereunder upon the Licensee’s exercise of the Commercialization
Option. For the avoidance of doubt, BELLICUM cannot grant any licenses under the
Joint Patents, any sublicenses under the AGENSYS Patent Rights, the AGENSYS
Technology, and, if applicable, any sublicenses under the AGENSYS Licensed
Patent Rights, to make, use, sell, offer for sale, import, or export JP Licensed
Products in Japan unless and until the Commercialization Option for such JP
Licensed Product has expired without exercise by AGENSYS or API. Furthermore,
BELLICUM agrees not to itself or with or through any Affiliate or Third Party,
directly or indirectly, market, sell or otherwise Commercialize any Licensed
Products within Japan unless and until the Commercialization Option for such JP
Licensed Product has expired without exercise by AGENSYS or API.
2.7    Information, Data and Material.
(a)    Within […***…] days of the Effective Date, AGENSYS will provide BELLICUM
with all information and data Controlled by AGENSYS that is reasonably necessary
for BELLICUM to research, develop or manufacture Licensed Products or to perform
regulatory activities in the Territory (for example, regulatory supporting
documentation would include a
***Confidential Treatment Requested



11

--------------------------------------------------------------------------------

FINAL VERSION

right of reference to the CMC sections of relevant AGENSYS regulatory filings,
if needed); provided that all AGENSYS Technology provided by AGENSYS pursuant to
this Section 2.7(a) is provided to BELLICUM “AS IS”, subject to AGENSYS’s
representations and warranties in Article 6.
(b)    Upon BELLICUM’s reasonable request within […***…] of the Effective Date,
AGENSYS will make available to BELLICUM all information and data in AGENSYS’s
Control relating to antibodies to prostate stem cell antigen 1 in AGENSYS’s
possession that has not previously been provided to BELLICUM, including any raw
data and/or original data relating to Licensed Products; provided that any
AGENSYS Technology provided under this Section 2.7(b) will be provided “AS IS”,
subject to AGENSYS’s representations and warranties in Article 6. For […***…]
from the Effective Date, AGENSYS will not destroy, discard or otherwise dispose
of or will not have destroyed, discarded or otherwise disposed of any
information and data relating to antibodies to prostate stem cell antigen 1
without prior written approval of BELLICUM, which approval will not be
unreasonably withheld; provided that, if requested by BELLICUM, AGENSYS will
transfer to BELLICUM such information and data that AGENSYS proposes to destroy,
discard or dispose of (or true and complete copies thereof).
2.8    AGENSYS’s Support.
(a)    Subject to the terms and conditions of this Agreement, if reasonably
requested by BELLICUM within […***…] of the Effective Date, AGENSYS will, to the
extent available mutually agreed upon by the Parties in writing, provide
BELLICUM with support for the following activities with respect to Licensed
Products:
(i)    pre-clinical and clinical data, information, and results in AGENSYS’s
Control that are relevant to AGENSYS Technology and related to the Field;
provided that if any such item of data, information or results also is covered
by Section 2.7, the terms and conditions of Section 2.7 shall control with
respect to such item;
(ii)    information pertaining to agreements with third parties that are granted
rights and/or licenses under the AGENSYS Technology, or to materials that
AGENSYS has shared with third parties involving AGENSYS Technology that are
related to the Field;
(iii)    information pertaining to the […***…] License Agreement, including any
matters related to the […***…] License Agreement that may influence or affect
BELLICUM’s practice and exploitation of the license granted under Section
2.1(b).
(b)    Upon BELLICUM’s reasonable request, and to the extent available and as
mutually agreed upon by the Parties in writing, AGENSYS shall provide support
and/or information, data, know-how and technology if it pertains to an
anti-prostate stem cell antigen 1 antibody or a related hybridoma that was in
existence as of the Effective Date and to the extent that it is relevant to the
Field. The Parties agree that the […***…] and the […***…] are non-limiting
examples of such antibodies or hybridomas that were in existence as of the
Effective Date. Notwithstanding anything herein to the contrary, AGENSYS shall
have no obligation to provide support and/or information, data, know-how and
technology
***Confidential Treatment Requested



12

--------------------------------------------------------------------------------

FINAL VERSION

(i) that pertains solely to any anti-prostate stem cell antigen 1 antibodies
that did not exist as of the Effective Date; (ii) that pertains to improvements,
derivatives or enhancements of an anti-prostate stem cell antigen 1 antibody
that are not relevant to the Field; or (iii) that is directed to antibody drug
conjugates that use an anti-prostate stem cell antigen 1 antibody that was in
existence as of the Effective Date; provided that this clause (iii) will not
affect AGENSYS’s obligation to provide support and/or information, data,
know-how and technology pertaining to the anti-prostate stem cell antigen 1
antibody portion, whether such information, data, know-how and/or technology was
obtained in relation to such antibody in antibody drug conjugate form or in any
other form.
(c)    BELLICUM will reimburse all reasonable direct costs and expenses incurred
by AGENSYS for any and all activities conducted under Section 2.8; provided that
each of such costs and expenses were previously agreed upon in writing by the
Parties pursuant to a budget.
2.9    Retained Rights; No Implied Licenses. Except as explicitly set forth in
this Agreement, neither Party grants under its intellectual property (including
without limitation Patents) any license, express or implied, to the other Party.
Except for the rights and licenses expressly granted in this Agreement, AGENSYS
retains all rights under the AGENSYS Patent Rights, the AGENSYS Licensed Patent
Rights, and the AGENSYS Technology. No rights will be deemed granted by AGENSYS
to BELLICUM, or by BELLICUM to AGENSYS, by implication, estoppel or otherwise.
3.    DEVELOPMENT AND COMMERCIALIZATION OF LICENSED PRODUCTS
3.1    Development of Products in the Field in the Territory. Subject to the
terms and conditions of this Agreement, during the Term, BELLICUM is solely
responsible for the development of, and for obtaining, and maintaining
Regulatory Approvals for, Licensed Products in the Field in the Territory
(excluding Japan if a Japan License Agreement is executed for a given Licensed
Product), including all costs and expenses associated with such activities.
Without limiting the foregoing, BELLICUM has sole responsibility, at BELLICUM’s
cost and expense, for conducting clinical and non-clinical studies and
CMC-related studies and activities with respect to Licensed Products in the
Field in the Territory and preparing, filing, obtaining and maintaining the
appropriate applications with Regulatory Authorities, and for all contacts with
Regulatory Authorities, regarding Licensed Products in the Field in the
Territory. BELLICUM is also responsible for ensuring that its employees, agents,
clinical institutions and clinical investigators comply with all applicable
statutory and regulatory requirements with respect to Licensed Products,
including but not limited to: regulatory provisions regarding protection of
human subjects, financial disclosure by clinical investigators, Institutional
Review Boards (IRB), Good Clinical Practices, Good Laboratory Practices, IND
regulations, and any conditions imposed by a reviewing IRB or imposed by the
applicable Regulatory Authority. BELLICUM will use Commercially Reasonable
Efforts to develop, and to file for, obtain and maintain Regulatory Approvals
for, at least one Licensed Product in the Field in the Territory. BELLICUM will
perform all development and regulatory activities with respect to Licensed
Products in the Field in the Territory in compliance with all applicable laws,
rules and regulations. Furthermore, BELLICUM is solely responsible for the
timely reporting of all relevant adverse drug reactions/experiences, Licensed
Product quality, License Product



13

--------------------------------------------------------------------------------

FINAL VERSION

complaints and safety data relating to Licensed Products in the Field, to the
appropriate Regulatory Authorities in accordance with the applicable laws, rules
and regulations of the Regulatory Authorities in the Territory. As required for
[…***…], BELLICUM will prepare an initial product development plan describing in
reasonable scope and detail its proposed plans and its estimated timetable for
its research, development, manufacture, obtaining all necessary governmental
approvals for, and sale of Licensed Products in the Field in the Territory (the
“Development Plan”), and will […***…]. As required for […***…]. For avoidance of
doubt, and with respect to all provisions within this Article 3, if a Japan
License Agreement is executed for a given Licensed Product, Licensee will have
sole responsibility for all activities and costs in relation to the
corresponding JP Licensed Product.
3.2    Commercialization of Products in the Field in the Territory. Subject to
the terms and conditions of this Agreement, during the Term, BELLICUM is solely
responsible for the Commercialization of Licensed Products in the Field in the
Territory (excluding Japan if a Japan License Agreement is executed for a given
Licensed Product), including any post-marketing studies of Licensed Products in
the Field in the Territory, including all costs associated with such activities.
BELLICUM will use Commercially Reasonable Efforts to Commercialize Licensed
Products in the Field in the Territory (excluding Japan if a Japan License
Agreement is executed for a given Licensed Product). Subject to any executed
Japan License Agreement, BELLICUM will perform all Commercialization activities
with respect to Licensed Products in the Field in the Territory in compliance
with all applicable laws, rules and regulations. Without limiting the foregoing,
and subject to any executed Japan License Agreement, BELLICUM has the sole right
and responsibility for all commercial and medical affairs matters with respect
to Licensed Products in the Field in the Territory.
3.3    Manufacture and Supply of Products. Subject to the terms and conditions
of this Agreement, and subject to any executed Japan License Agreement, during
the Term, BELLICUM is solely responsible for the manufacture and supply of
Licensed Products in the Field in the Territory, including CMC-related work
necessary for obtaining Regulatory Approval for Licensed Products in the Field
in the Territory, including all costs associated with such activities. BELLICUM
will perform all manufacturing activities with respect to Licensed Products in
the Field in the Territory in compliance with all applicable laws, rules and
regulations.
3.4    Disclosure Regarding BELLICUM’s Efforts. BELLICUM will deliver to AGENSYS
an […***…] summarizing development, regulatory, manufacturing and
commercialization activities of BELLICUM, its Affiliates and Permitted
Sublicensees with respect to Licensed Products in the Field in the Territory.
BELLICUM will also provide any






***Confidential Treatment Requested



14

--------------------------------------------------------------------------------

FINAL VERSION

information and data reasonably necessary for […***…].
3.5    Subcontractors. BELLICUM or its Affiliates may perform some or all of
BELLICUM’s obligations under this Article 3 through one or more subcontractors.
BELLICUM will remain responsible for the performance by any Third Party
subcontractors and the compliance of such Third Party subcontractors with the
provisions of this Agreement in connection with such performance.
4.    FEES AND PAYMENTS
4.1    Upfront Fee. BELLICUM will make a non‑refundable (except to the extent
refundable amounts are provided in Section 5.5), non‑creditable payment to
AGENSYS of three million dollars (US$3,000,000) payable to AGENSYS within
[…***…] after the Effective Date.
4.2    Milestone Payments. 
(a)    BELLICUM will make milestone payments to AGENSYS based on achievement of
regulatory and Commercialization milestone events for Licensed Products as set
forth in this Section 4.2. BELLICUM will pay to AGENSYS the amounts set forth
below within […***…] after achievement by BELLICUM or its Affiliate or Permitted
Sublicensee of the relevant milestone event. BELLICUM will notify AGENSYS
promptly in writing after first achievement of each such milestone event. Each
such payment is non-creditable against any other payments due hereunder and
nonrefundable.
Milestone
Payment
i-1) […***…]
US$[…***…]
i-2) […***…]
US$[…***…]
ii) […***…]
US$[…***…]
iii-1) […***…]
US$[…***…]
iii-2) […***…]
US$[…***…]























***Confidential Treatment Requested



15

--------------------------------------------------------------------------------

FINAL VERSION



iv-1) […***…]
US$[…***…]
iv-2) […***…]
US$[…***…]
v-1) […***…]
US$[…***…]
v-2) […***…]
US$[…***…]



(b)    Each of the milestone payments described in this Section 4.2 is payable
when a particular Licensed Product first achieves such milestone event, except
for milestones (i-1) and (i-2) as described in the above table, each of which is
only payable one time upon the first Licensed Product achieving such milestone
event. For clarification, in the event two or more milestone events are achieved
at the same time, the milestone payments for both milestone events will be due.
(c)    Two Licensed Products shall be deemed to be “different Licensed Products”
from one another if they incorporate or use different constructs for cell or
gene therapy. An existing BLA plus supplements thereto (for example, supplements
for diffent indications) would relate to the same Licensed Product. If a new BLA
is filed, the presumption is that it would relate to a different Licensed
Product.
























***Confidential Treatment Requested    



16

--------------------------------------------------------------------------------

FINAL VERSION

4.3    Royalty on Net Sales.
(a)    Rates.  BELLICUM will pay AGENSYS a royalty on Net Sales of Licensed
Products sold in each country of the Territory, during the Royalty Term for such
Licensed Product in such country, according to the following rates:
(i)    For the portion of aggregate annual Net Sales of all Licensed Products
throughout the Territory equal to or less than […***…] dollars (US$[…***…]) in
any calendar year, […***…] percent ([…***…]%) of such portion of such Net Sales
anywhere in the Territory;
(ii)    For the portion of aggregate annual Net Sales of all Licensed Products
throughout the Territory greater than […***…] dollars (US$[…***…]) and equal to
or less than […***…] dollars (US$[…***…]) in any calendar year, […***…] percent
([…***…]%) of such portion of such annual Net Sales anywhere in the Territory;
(iii)    For the portion of aggregate annual Net Sales of all Licensed Products
throughout the Territory greater than […***…] dollars (US$[…***…]) in any
calendar year, […***…] percent ([…***…]%) of such portion of such annual Net
Sales anywhere in the Territory.
For clarity, upon execution of each Japan License Agreement, sales of the
corresponding JP Licensed Product in Japan are excluded from the phrase “Net
Sales anywhere in the Territory.”
(b)    Royalty Term. Royalties under this Section 4.3 are payable on aggregate
annual Net Sales of all Licensed Products in the Territory for a period
determined on a Licensed Product-by-Licensed Product and country-by-country
basis from the Commercial Launch of a Licensed Product in a country in the
Territory and ending on the latest to occur of the following: (i) the date of
expiration or abandonment of the last Valid Claim and last Valid […***…] Claim
that would be infringed, absent a license, by the manufacture, use or sale of
such Licensed Product, (ii) the date of expiration of regulatory exclusivity
with respect to such Licensed Product, and (iii) the date that is ten (10) years
after the first commercial sale date for such Licensed Product (the “Royalty
Term”). Section 6.1(b) of the […***…] License Agreement will apply in
determining whether a royalty is owed for a Licensed Product with respect a
Valid […***…] Claim.
(c)    Royalty Step Down. The royalty percentages in Sections 4.3(a)(i), (ii)
and (iii) that BELLICUM pays AGENSYS for sales of Licensed Product in countries
where the manufacture, use, or sale of such Licensed Product would not infringe
a Valid Claim will be reduced by […***…] percent ([…***…]%) in such country
where such reduction will be applied on a pro rata basis across Sections
4.3(a)(i), (ii) and (iii), to the extent each may be applicable in a given
calendar year.
(d)    Third Party Royalties.  If, during the Term, BELLICUM determines that any
Licensed Product or the use thereof in the Field, or that the practice of any
AGENSYS Technology reasonably necessary to use, research, develop, manufacture,
or commercialize a
***Confidential Treatment Requested



17

--------------------------------------------------------------------------------

FINAL VERSION

Licensed Product, infringes, or may reasonably be considered to infringe or
likely to infringe (at that time or in the future), claims of an unexpired
patent or patent application other than those in the AGENSYS Patent Rights or
the AGENSYS Licensed Patent Rights, BELLICUM may, if it has not already done so,
negotiate with the owner of such patents or patent applications for a license
(“Third Party IP License”) on commercially reasonable terms. If the Third Party
IP License requires the payment of royalties or other consideration to such
owner that is a Third Party (other than a Permitted Sublicensee), the royalties
otherwise payable under this Section 4.3 will be reduced by […***…] percent
([…***…]%) of the dollar amount of the royalties or other monetary consideration
actually paid by BELLICUM to the owners of such patents or patent applications
with respect to Net Sales in such calendar quarter on a Licensed
Product-by-Licensed Product and country-by-country basis; provided that in no
event will the royalty amount payable under this Section 4.3 be less than
[…***…] percent ([…***…]%) of what the royalty amount would have been in such
calendar quarter in the absence of the Third Party IP License(s) for such
Licensed Product in the applicable country, but for this Section 4.3(d).
(e)    No Multiple Royalties. If a Licensed Product is covered by more than one
Valid Claim and/or Valid […***…] Claim, multiple royalties are not due on such
Licensed Product under this Section 4.3.
4.4    Payments and Reports. All amounts payable to AGENSYS pursuant to
Section 4.3 must be paid in U.S. dollars within […***…] after the end of the
calendar quarter in which the Net Sales giving rise to the royalty payment
obligation were achieved, except as otherwise specifically provided herein.
BELLICUM will include with each payment of royalties due to AGENSYS a statement
setting forth on a Licensed Product-by-Licensed Product basis in reasonable
detail the calculation of Net Sales (including the number of Licensed Products
sold, the total amount actually received from commercial sales of Licensed
Products, the deductions therefrom to arrive at Net Sales, and any exchange rate
used), and the royalties payable to AGENSYS for such calendar quarter. BELLICUM
will also provide any and all information and data reasonably necessary for
AGENSYS to […***…].
4.5    Taxes.  BELLICUM will deduct from any payments hereunder any withholding
of taxes required under applicable law to be withheld on such payments from the
sums otherwise payable by BELLICUM hereunder for payment to the proper tax
authorities on behalf of AGENSYS. BELLICUM will timely pay any such amounts to
the proper tax authorities. BELLICUM will send evidence of the obligation
together with proof of payment to AGENSYS following such payment. The Parties
agree to cooperate with each other in the event AGENSYS claims exemption from
such withholding or seeks deductions under any double taxation or other similar
treaty or agreement from time to time in force.
4.6    Payment and Currency.
(a)    Currency. Each Party will make all payments due under this Agreement to
the other Party by bank wire transfer in immediately available funds to an
account designated by the receiving Party, unless otherwise specified in writing
by the receiving Party. All payments hereunder must be made in U.S. dollars.
***Confidential Treatment Requested



18

--------------------------------------------------------------------------------

FINAL VERSION

(b)    Blocked Currency. In each country where the local currency is blocked and
cannot be removed from the country, royalties arising from Net Sales made in
that country will be paid to the receiving Party in such country in local
currency by deposit in a local bank designated by the receiving Party, unless
the Parties otherwise agree in writing.
(c)    Foreign Exchange. When conversion of payments from any foreign currency
is required, such conversion will be at an exchange rate equal to the weighted
average of the rates of exchange for the currency of the country from which the
royalties are payable as published by […***…] (or such other source agreed in
writing by the Parties), during the calendar quarter for which a payment is due.
4.7    Late Payments.  In the event that any payment amount due under this
Agreement is not made when due, the payment will accrue interest from the date
due at the annual rate of […***…] percent ([…***…]%) above the […***…] (as set
forth by […***…]); provided, however, that in no event will such rate exceed the
maximum legal annual interest rate. The payment of such interest will not limit
the payee Party from exercising any other rights it may have as a consequence of
the lateness of any payment. If BELLICUM paid any interest that should not have
been assessed by AGENSYS, such amount will be reimbursed to BELLICUM within
[…***…] after a determination is made that such interest was improperly
assessed.
4.8    Records; Audits. BELLICUM will keep, and will require its Affiliates and
Permitted Sublicensees to keep, complete, true and accurate books of accounts
and records for the purpose of determining the existence and accuracy of the
payments to be made under this Agreement. Such books and records must be kept
for at least […***…] following the end of the calendar quarter to which they
pertain. Such records will be open for inspection during such […***…] period by
independent accountants selected by AGENSYS and reasonably acceptable to
BELLICUM, solely for the purpose of verifying the accuracy of payments and
payment-related reports to be made by BELLICUM hereunder. All such accountants
will be required to enter into a confidentiality agreement with BELLICUM. The
records for any calendar year may be inspected only once by AGENSYS. Except for
for-cause audits, such inspections may be made no more than once each calendar
year, during normal business hours that are mutually agreed by the Parties, and
upon at least […***…] prior written notice. The accountants will disclose to
AGENSYS, and AGENSYS will disclose to […***…], only information directly
pertaining to the accuracy of payments and payment-related reports to be made by
BELLICUM to AGENSYS, and by AGENSYS to […***…], respectively. The inspection
report will be copied to BELLICUM. If any errors, that if corrected would favor
AGENSYS, are discovered in the course of such inspection, then within […***…]
after its receipt of the inspection report, BELLICUM will pay AGENSYS those
amounts (plus interest as provided under Section 4.7, in the case of AGENSYS,
and interest as provided under Section 22.1 of the […***…] License Agreement, in
the case of amounts AGENSYS is obligated to pay to […***…] as a result of such
errors) that AGENSYS would have received in the absence of such errors.
Inspections conducted under this Section 4.8 will be at the expense of AGENSYS,
unless a variation or error, that if corrected would favor AGENSYS exceeding
[…***…] percent ([…***…]%) of the amount stated for any calendar year covered by
the inspection is established in the course of such inspection, whereupon all
reasonably incurred fees and expenses for the inspection for such period will be
paid promptly by BELLICUM.
***Confidential Treatment Requested



19

--------------------------------------------------------------------------------

FINAL VERSION

5.    INTELLECTUAL PROPERTY
5.1    Ownership.  AGENSYS has, and will retain, all right, title and interest
in and to, the AGENSYS Patent Rights and AGENSYS Technology. […***…] have, and
will retain, all right, title and interest in and to, the AGENSYS Licensed
Patent Rights. Each Party will solely own all inventions, discoveries and
improvements conceived, discovered, developed or otherwise made solely by or on
behalf of such Party (or its Affiliates, contractors or Sublicensees) in the
course of conducting or performing research, development, manufacture and/or
Commercialization of Licensed Products under this Agreement (an “AGENSYS Sole
Invention” or a “BELLICUM Sole Invention,” as applicable). Inventions,
discoveries and improvements conceived, discovered, developed or otherwise made
jointly by or on behalf of both Parties (or their respective Affiliates,
contractors or Sublicensees) in the course of performing research, development,
manufacture and/or Commercialization of Licensed Products under this Agreement
will be owned jointly by the Parties in accordance with joint ownership
interests of co-inventors under U.S. patent law (“Joint Inventions”).
Inventorship for the purposes of ownership will be determined in accordance with
U.S. patent laws. Each such AGENSYS Sole Invention will be treated as AGENSYS
Patent Rights in accordance with Section 5.2(a) for the purposes of preparation,
filing, prosecution, maintenance and bearing of associated costs and expenses,
and will be included in the license granted by AGENSYS under Section 2.1(a).
BELLICUM will be responsible for the preparation, filing, prosecution and
maintenance (including any interferences, extensions, reissue proceedings and
reexaminations) of patent applications claiming a BELLICUM Sole Invention, at
BELLICUM’s sole expense.
5.2    Prosecution of Patents.
(a)    AGENSYS Patent Rights.  AGENSYS is responsible for, and will conduct, the
preparation, filing, prosecution and maintenance (including any interferences,
extensions, reissue proceedings and reexaminations) of the AGENSYS Patent Rights
on a worldwide basis. On a pro-rata basis (based on the number of exclusive
licensees of the AGENSYS Patent Rights), BELLICUM will reimburse AGENSYS for
reasonable out-of-pocket costs and expenses incurred by AGENSYS after the
Effective Date with respect to such preparation, filing, prosecution and
maintenance of AGENSYS Patent Rights in the Territory BELLICUM will have a
meaningful opportunity to review and comment upon such preparation, filing,
prosecution and maintenance by AGENSYS of the AGENSYS Patent Rights in the
Territory. AGENSYS will provide BELLICUM with a copy of each proposed submission
to a patent authority in the Territory regarding an AGENSYS Patent Right at
least […***…] prior to making such filing. If AGENSYS determines in its sole
discretion to abandon or not to file, prosecute or maintain any patent or patent
application within the AGENSYS Patents anywhere in the Territory, then AGENSYS
will provide BELLICUM with […***…] prior written notice of such determination
(or such other period of time reasonably necessary to allow BELLICUM to assume
such responsibilities) and will provide BELLICUM with the opportunity to file,
prosecute and maintain such patent and/or patent application in the Territory on
behalf of AGENSYS. In the event that BELLICUM desires to cease bearing the costs
and expenses with respect to any patent or patent application within the AGENSYS
Patent Rights, BELLICUM may provide reasonable prior written notice to AGENSYS
of such intention. Upon receipt of such notice, AGENSYS will have the right, but
not the obligation, to elect to continue
***Confidential Treatment Requested



20

--------------------------------------------------------------------------------

FINAL VERSION

prosecuting and maintaining any such patent or patent application at its own
expense, and such patent or patent application will no longer be included within
the AGENSYS Patent Rights.
(b)    AGENSYS Licensed Patent Rights.  The preparation, filing, prosecution and
maintenance (including any interferences, extensions, reissue proceedings and
reexaminations) of the AGENSYS Licensed Patent Rights are governed by the
[…***…] License Agreement. On a pro-rata basis (based on the number of exclusive
sublicensees of the AGENSYS Licensed Patent Rights), BELLICUM will reimburse
AGENSYS for reasonable out-of-pocket costs and expenses incurred by AGENSYS
after the Effective Date with respect to such preparation, filing, prosecution
and maintenance of AGENSYS Licensed Patent Rights in the Territory. To the
extent AGENSYS has an opportunity to request a discussion with […***…], or
AGENSYS receives drafts of relevant documents, pursuant to Section 8 of the
[…***…] License Agreement, BELLICUM will have a meaningful opportunity to review
and comment to AGENSYS upon such preparation, filing, prosecution and
maintenance by […***…] of the AGENSYS Licensed Patent Rights in the Territory.
AGENSYS will provide BELLICUM with a copy of each submission that AGENSYS makes
to a patent authority in the Territory regarding an AGENSYS Patent Right
promptly after making such filing. AGENSYS also will provide BELLICUM with a
copy of each submission made to a patent authority regarding an AGENSYS Licensed
Patent Right for which AGENSYS has received a copy. In the event that BELLICUM
desires to cease bearing the costs and expenses with respect to any patent or
patent application within the AGENSYS Licensed Patent Rights, BELLICUM may
provide […***…] prior written notice to AGENSYS of such intention. Upon receipt
of such notice, AGENSYS will have the right, but not the obligation, to elect to
continue prosecuting and maintaining any such patent or patent application at
its own expense, and such patent or patent application will no longer be
included within the AGENSYS Licensed Patent Rights.
(c)    Joint Patents.  With respect to Joint Inventions, BELLICUM will be
responsible for the preparation, filing, prosecution and maintenance (including
any interferences, extensions, reissue proceedings and reexaminations) of patent
applications claiming such Joint Invention (such patent application together
with all Patents derived therefrom, collectively, “Joint Patents”). BELLICUM
will provide AGENSYS with: (i) drafts of any new patent application that covers
such Joint Invention before filing that application, allowing reasonable time
for review and comment by AGENSYS; and (ii) copies of all correspondence to and
from any and all Patent offices concerning any Joint Patents and an opportunity
to comment by AGENSYS on any proposed responses, voluntary amendments and
submissions pertaining to Joint Patents to be made to any such Patent offices.
For each Joint Patent, and unless the Parties otherwise agree in writing,
BELLICUM will file direct patent applications or will enter the national stage
in the following jurisdictions: US, JP, EPO, and such other jurisdictions as
AGENSYS reasonably requests in writing and for which AGENSYS reasonably agrees
to file. AGENSY and BELLICUM will bear all costs and expenses equally with
respect to such preparation, filing, prosecution and maintenance of Joint
Patents in the Territory. If BELLICUM determines in its sole discretion to
abandon or not maintain any patent application within the Joint Patents anywhere
in the Territory, then BELLICUM will provide AGENSYS with thirty (30) days prior
written notice of such determination (or such other period of time reasonably
necessary to allow AGENSYS to assume such responsibilities) and will provide
AGENSYS with the opportunity to prosecute and maintain such patent application
in the Territory.
***Confidential Treatment Requested



21

--------------------------------------------------------------------------------

FINAL VERSION

5.3    Infringement of Patents by Third Parties.
(a)    Notification. Each Party will promptly notify the other Party in writing
of any alleged or threatened infringement of the AGENSYS Patent Rights, the
AGENSYS Licensed Patent Rights, or Joint Patents within the Territory of which
it becomes aware. Neither Party will […***…].
(b)    Competitive Infringement of AGENSYS Patent Rights and Joint Patents.
(i)    First Right. AGENSYS has the first right, but not the obligation, to
prosecute infringement of the AGENSYS Patent Rights, and BELLICUM has the first
right, but not the obligation, to prosecute infringement of the Joint Patents,
in the Territory, at its own expense and by counsel of its own choice, by Third
Party activities with products and commercial methods in the Field that are or
would be competitive with Licensed Products (“Competitive Infringement”).
(ii)    Back-up Right for Competitive Infringement in the Territory. If AGENSYS
or BELLICUM (as applicable) does not bring action to prosecute Competitive
Infringement within […***…] after notification thereof to or by AGENSYS or
BELLICUM (as applicable) pursuant to Section 5.3(a), then the other Party will
have the right, but not the obligation, to bring an appropriate action against
any person or entity engaged in such Competitive Infringement directly or
contributorily, at its own expense and by counsel of its own choice; provided,
however, BELLICUM shall only have the right to assert the AGENSYS Patent Rights
in accordance with this Section 5.3(b)(ii) to prosecute Competitive Infringement
within the Field. For the avoidance of doubt, if an alleged infringer has
products that are outside the Field or products in the Field that are not or
would not be competitive with Licensed Products, in addition to engaging in
Competitive Infringement, then BELLICUM’s back-up right under this Section
5.3(b)(ii) includes the right to bring an action for Competitive Infringement
(i.e., asserting that the infringer’s competitive product within the Field
infringes the AGENSYS Patent Rights), but BELLICUM does not have a right to
assert infringement of the AGENSYS Patent Rights with regard to the infringer’s
products that are outside the Field or products in the Field that are not or
would not be competitive with any Licensed Products.
(iii)     Participation with Respect to Competitive Infringement. The Party not
bringing an action with respect to Competitive Infringement under this
Section 5.3(b) is entitled to separate representation in such matter by counsel
of its own choice and at its own expense, and the other Party and its counsel
will reasonably cooperate with, and take into account the view of, the Party not
bringing the action and its counsel in strategizing, preparing and presenting
any such action or proceeding. The Party bringing the action will reasonably
consider the other Party’s comments on any such prosecution. The Party not
bringing the action will reasonably cooperate with the Party bringing such
action. The Party bringing the action will reimburse the other Party for the
other Party’s reasonable out-of-pocket expenses incurred in providing such
reasonable cooperation requested by the Party bringing the action.
***Confidential Treatment Requested    



22

--------------------------------------------------------------------------------

FINAL VERSION

(c)    Other Infringement of AGENSYS Patents.  For all infringement of AGENSYS
Patent Rights anywhere in the world other than a Competitive Infringement
described in Section 5.3(b), AGENSYS has the sole right to prosecute (or refrain
from prosecuting) such infringement in its sole discretion.
(d)    Joint Patents.    With respect to Third Party Infringement of Joint
Patents other than a Competitive Infringement described in Section 5.3(b), the
Parties will confer and take such action in such manner as they mutually agree
in writing. If the Parties are unable after a reasonable period of time to agree
on how to proceed, then each Party may exercise its rights as joint owner of the
affected Joint Patent in accordance with Section 5.1.
(e)    AGENSYS Licensed Patent Rights. […***…] have the first right to prosecute
infringement of the AGENSYS Licensed Patent Rights as provided in Section 9.2 of
the […***…] License Agreement. If […***…] do not exercise their rights, AGENSYS
will exercise its rights to prosecute infringement of the AGENSYS Licensed
Patent Rights under the […***…] License Agreement consistent with the
prosecution of infringement of the AGENSYS Patent Rights as provided in Sections
5.3(b) and 5.3(c), as applicable. BELLICUM will reasonably cooperate with
AGENSYS as reasonably requested by AGENSYS, at AGENSYS’s expense, to enable
AGENSYS to […***…].
(f)    Settlement.  Neither Party will settle a claim brought under this
Section 5.3 involving Joint Patents or AGENSYS Patent Rights in a manner that
would materially impair the rights or commercial interests of the other Party
without the prior written consent of the other Party (which consent will not be
unreasonably withheld or delayed). Without limiting the generality of the
foregoing, neither Party will settle a claim brought under this Section 5.3
involving Joint Patents that includes an admission of invalidity or
unenforceability of a Joint Patent without the prior written consent of the
other Party (which consent will not be unreasonably withheld, conditioned or
delayed).
(g)    Allocation of Proceeds.  Subject to the […***…] License Agreement with
regard to the AGENSYS Licensed Patent Rights, if either Party recovers monetary
damages from any Third Party in an action brought under Section 5.3 in which the
other Party participated, such recovery will be allocated first to reimburse the
Parties for costs and expenses borne in such action, and any remaining amounts
will be retained by the Party that brought and controlled the action and, if
BELLICUM brought and controlled such action, (i) to the extent that such awarded
damages represented lost sales of Licensed Products, such recovered monetary
damages will be deemed Net Sales subject to the royalty provisions of
Section 4.3, and (ii) to the extent that such awarded damages represented lost
profits or reasonably royalties attributable to infringement of the AGENSYS
Patent Rights or the AGENSYS Licensed Patent Rights, then subject to the
applicable royalty rate set forth in Section 4.3, BELLICUM shall pay to AGENSYS
as royalties under this Agreement […***…] percent ([…***…]%) of such recovered
monetary damages (assuming that the lost profits or reasonable royalties were
calculated on the underlying sales of the infringer; provided that such assumed
underlying sales by the infringer are not included in aggregate annual Net Sales
under Section 4.3(a)), but such […***…]% share of such recovered monetary
damages will in no event exceed the tier of royalty that is then-currently
payable to
***Confidential Treatment Requested



23

--------------------------------------------------------------------------------

FINAL VERSION

AGENSYS under Section 4.3. For example, (A) if BELLICUM is awarded monetary
damages representing a […***…]% reasonable royalty, and the applicable royalty
tier under Section 4.3(a) at the time of receipt of such awarded damages is
[…***…]%, then BELLICUM will pay AGENSYS the amount equal to […***…]% of the
awarded monetary damages, and shall retain the remaining […***…]% for BELLICUM;
and (B) if BELLICUM is awarded monetary damages representing a […***…]%
reasonable royalty, and the applicable royalty tier under Section 4.3(a) at the
time of receipt of such awarded damages is […***…]%, then BELLICUM will pay
AGENSYS the amount equal to […***…]% of the awarded monetary damages, and shall
retain the remaining […***…]% for BELLICUM.
5.4    Infringement of Third Party Rights.
(a)    Notice.  If any Licensed Product manufactured, used, sold, offered for
sale or imported by either Party, its Affiliates, or Permitted Sublicensees
becomes the subject of a Third Party’s claim or assertion of infringement of a
Patent granted by a jurisdiction within the Territory as a direct result of the
manufacture, use, sale, offer for sale or importation of Licensed Product
(“Third Party Claim of INF”), the Party first having notice of the Third Party
Claim of INF will promptly notify the other Party in writing, and the Parties
will promptly meet to consider the Third Party Claim of INF and the appropriate
course of action.
(b)    Defense.  BELLICUM has the first right, but not the obligation, to defend
any such Third Party Claim of INF.  If BELLICUM does not commence actions to
defend such Third Party Claim of INF within […***…] after it receives or
delivers notice thereof, then AGENSYS will have the right, but not the
obligation, to control the defense of such Third Party Claim of INF by counsel
of its choice. The non-defending Party will reasonably cooperate with the Party
conducting the defense of the Third Party Claim of INF, including if required to
conduct such defense, furnishing a power of attorney. The Party conducting the
defense will reimburse the other Party for the other Party’s reasonable
out-of-pocket expenses incurred in providing such reasonable cooperation
requested by the Party conducting the defense.
(c)    Settlement.  Neither Party has the right to enter into any settlement of
any Third Party Claim of INF described in this Section 5.4 in a manner that
would materially impair the other Party’s rights or commercial interests without
such other Party’s written consent, which consent will not be unreasonably
withheld or delayed.
5.5    Additional Patent Term Extension Obligations. BELLICUM will keep AGENSYS
fully informed of the progress of BELLICUM (and, as applicable, its Affiliate(s)
and Permitted Sublicensee(s)) toward Regulatory Approval of each different
Licensed Product in the Territory. BELLICUM will consult with AGENSYS in
determining, with respect to such Licensed Product, if any Patent within the
AGENSYS Patents Rights or the AGENSYS Licensed Patents Rights would be eligible
for patent term extension pursuant to 35 U.S.C. §§156, supplementary protection
certificates provided under Council Regulation (EEC) No 1768/92 of 18 June 1992,
or any foreign equivalent of either (“Patent Term Extension”), AGENSYS will
determine in its sole discretion whether such Patent Term Extension should be
sought with respect to any of the AGENSYS Patents Rights or the AGENSYS Licensed
Patents Rights, provided, that AGENSYS shall reasonably consider BELLICUM’s
comments on any Patent Term Extensions for Licensed Products and BELLICUM’s
requests that a Patent Term Extension for a Licensed Product should be sought
with respect to any of the AGENSYS Patent Rights
***Confidential Treatment Requested



24

--------------------------------------------------------------------------------

FINAL VERSION

listed in Exhibit A sections entitled “[…***…]” or “[…***…],” or any of the
AGENSYS Licensed Patents Rights listed in Exhibit B. AGENSYS and BELLICUM
acknowledge that there is a specific and limited time period for taking action
with respect to submission of any application for Patent Term Extension. If
AGENSYS agrees to grant BELLICUM’s request to seek a Patent Term Extension for a
Licensed Product, then at AGENSYS’s request, BELLICUM will, in a timely manner,
reasonably assist AGENSYS in preparing an application for Patent Term Extension
for such Licensed Product -- as requested and instructed by AGENSYS. If BELLICUM
does not elect to file for Patent Term Extension on one of its own US Patents
with substantially similar or longer patent term and has requested that a Patent
Term Extension be sought for a Licensed Product with respect to a US Patent in
the AGENSYS Patent Rights or in the AGENSYS Licensed Patents Rights, and if
AGENSYS exercises its discretion to not seek the requested Patent Term Extension
for such US Patent without offering an alternative US patent within the AGENSYS
Patent Rights that covers the Licensed Product with a similar scope of claims
extended and substantially similar patent term, then, within […***…] of the end
of the period available to apply for such Patent Term Extension, AGENSYS will
refund, on a one time basis, […***…] dollars (US$[…***…]) of the upfront fee
paid to AGENSYS under Section 4.1, and if any remaining Valid Claim covers such
Licensed Product, the royalty rates for the three tiers applicable to such
Licensed Product under Section 4.3(a) shall be reduced to […***…] percent
([…***…]%), […***…] percent ([…***…]%), and […***…] percent ([…***…]%),
respectively. For the avoidance of doubt, the refund of the upfront fee shall
only be due one time regardless of the number of Licensed Products for which
BELLICUM requests Patent Term Extension, but the reduction in the royalty rates
for the three tiers applicable to such Licensed Product may be applied to each
Licensed Product for which the Patent Term Extension is requested by BELLICUM
but not sought by AGENSYS on the requested US Patent or an alternative US Patent
as described above; provided that BELLICUM may not request Patent Term Extension
be sought on the same US Patent for which BELLICUM previously requested a Patent
Term Extension.
5.6    Patent Marking.  BELLICUM (or its Affiliate or Permitted Sublicensee)
will mark Licensed Products marketed and sold by BELLICUM (or its Affiliate or
Permitted Sublicensee) hereunder with appropriate patent numbers or indicia at
AGENSYS’s request to the extent permitted by law, in those countries in which
such markings impact recoveries of damages or equitable remedies available with
respect to infringements of patents.
5.7    Trademarks.  BELLICUM is responsible for selection, registration and
maintenance of the trademark(s) for Licensed Products in the Field in the
Territory, at its own cost, and all such trademark(s) will be filed and
exclusively owned by BELLICUM.
5.8    […***…] Name and Trademarks. Except as required by law, BELLICUM is not
permitted to use any name, trade name, trademark or other designation of […***…]
or its employees (including contraction, abbreviation or simulation of any of
the foregoing) in advertising, publicity or other promotional activity. Unless
required by law, BELLICUM is expressly prohibited from using the name “[…***…]”
or the name of any campus of the […***…].
*** Confidential Treatment Requested



25

--------------------------------------------------------------------------------

FINAL VERSION

6.    REPRESENTATIONS AND WARRANTIES
6.1    Mutual Representations and Warranties.  Each Party hereby represents,
warrants and covenants (as applicable) to the other Party as follows:
(a)    Corporate Existence and Power.  It is a company or corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as contemplated in this
Agreement, including, without limitation, the right to grant the licenses
granted hereunder.
(b)    Authority and Binding Agreement.  As of the Effective Date, (a) it has
the corporate power and authority and the legal right to enter into this
Agreement and perform its obligations hereunder; (b) it has taken all necessary
corporate action on its part required to authorize the execution and delivery of
the Agreement and the performance of its obligations hereunder; and (c) the
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid and binding obligation of such Party that is
enforceable against it in accordance with its terms.
(c)    No Conflict.  It has not entered, and will not enter, into any agreement
with any Third Party that is in conflict with the rights granted to the other
Party under this Agreement, and has not taken and will not take any action that
would in any way prevent it from granting the rights granted to the other Party
under this Agreement, or that would otherwise materially conflict with or
adversely affect the rights granted to the other Party under this Agreement. Its
performance and execution of this Agreement does not and will not result in a
breach of any other contract to which it is a Party.
6.2    BELLICUM.  BELLICUM represents, warrants and covenants to AGENSYS as
follows: BELLICUM and its Affiliates and Permitted Sublicensees are not debarred
under the U.S. Federal Food, Drug and Cosmetic Act or comparable laws in any
other country or jurisdiction, and it does not, and will not during the Term,
employ or use the services of any person or entity who is debarred, in
connection with the development, manufacture or commercialization of the
Licensed Products.
6.3    AGENSYS.  AGENSYS represents and warrants to BELLICUM as follows:
(a)    AGENSYS has the right and ability to grant the licenses and/or
sublicenses granted herein to BELLICUM under the AGENSYS Patent Rights, the
AGENSYS Licensed Patent Rights, and the AGENSYS Technology as provided herein.
(b)    To AGENSYS’s knowledge after due inquiry, inventors of the AGENSYS Patent
Rights have been properly named, and AGENSYS is not aware of any claims by any
Third Parties (including without limitation […***…]) to an ownership interest in
the AGENSYS Patent Rights or the AGENSYS Technology existing as of the Effective
Date that are licensed to BELLICUM under this Agreement.
    
***Confidential Treatment Requested



26

--------------------------------------------------------------------------------

FINAL VERSION

(c)    To the best of AGENSYS’s knowledge as of the Effective Date, Exhibit A
sets forth a true and complete list of all patents and patent applications filed
on or before the Effective Date in the Territory and Controlled by AGENSYS that
include dominant claims that would necessarily be infringed (if not included in
the AGENSYS Patent Rights) by making, using, selling, offering for sale or
importing any anti-prostate stem cell antigen 1 antibody or related hybridoma
that, as of the Effective Date, was in existence and was Controlled by AGENSYS;
provided that, if any Patent or Patent application with dominant claims (as
described in this subsection (c)) is inadvertently omitted from Exhibit A,
Exhibit A will be amended to add such Patent(s) and Patent application(s) and
the addition of such Patent(s) or Patent application(s) to Exhibit A shall be
deemed a complete remedy of breach of this Section 6.3(c) due to such
inadvertent omission.
(d)    To AGENSYS’s knowledge as of the Effective Date, there are no actual
suits or claims, or suits or claims threatened in writing, by any Third Party
alleging that the use by AGENSYS or its licensees or sublicensees of a Licensed
Product or the AGENSYS Technology will constitute an infringement or other
violation of a patent or other intellectual property right of such Third Party.
(e)    No patent or patent application within the AGENSYS Patent Rights is or
has been involved in any reissue, reexamination, interference, opposition or
equivalent or similar proceeding to which AGENSYS is a party; and the AGENSYS
Patent Rights are not subject to any judgments, settlements or liens against or
owed by AGENSYS.
(f)    AGENSYS has received no notice of default under the […***…] License
Agreement from […***…].
6.4    Disclaimer.  BELLICUM understands that Licensed Products are the subjects
of ongoing clinical research and development and that AGENSYS cannot assure the
safety or usefulness of Licensed Products. AGENSYS makes no warranty except as
set forth in this Article 6 concerning the AGENSYS Patent Rights, the AGENSYS
Licensed Patent Rights, or the AGENSYS Technology.
6.5    No Patent Validity Warranty. Notwithstanding anything to the contrary
herein, nothing in this Agreement will be deemed or construed as a
representation or warranty by AGENSYS that any patent or inventor’s certificate
within the AGENSYS Patent Rights or the AGENSYS Licensed Patents Rights is valid
or enforceable.
6.6    No Other Representations.  THE EXPRESS REPRESENTATIONS AND WARRANTIES
STATED IN THIS ARTICLE 6 ARE IN LIEU OF, AND THE PARTIES EXPRESSLY DISCLAIM, ALL
OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, OR STATUTORY, INCLUDING
WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES.
***Confidential Treatment Requested



27

--------------------------------------------------------------------------------

FINAL VERSION

6.7    […***…] Limited Warranty. BELLICUM acknowledges that […***…].
7.    INDEMNIFICATION
7.1    Indemnification by BELLICUM.  BELLICUM hereby agrees to defend, hold
harmless and indemnify (collectively “Indemnify”) AGENSYS, its Affiliates, and
its and their agents, directors, officers and employees (the “AGENSYS
Indemnitees”) from and against any and all liabilities, expenses and/or losses,
including without limitation reasonable legal expenses and attorneys’ fees
(collectively “Losses”) resulting from Third Party suits, claims, actions and
demands (each, a “Third Party Claim”) to the extent arising directly or
indirectly out of (i) the gross negligence or willful misconduct of any BELLICUM
Indemnitee with respect to any of BELLICUM’s obligations or activities
contemplated by this Agreement, (ii) a breach of any of BELLICUM’s
representations, warranties or covenants pursuant to Article 6; or (iii) the
development, manufacture, storage, handling, marketing, promotion, use, sale,
offer for sale or importation of Licensed Products by BELLICUM, its Affiliates,
or Permitted Sublicensees in the Territory. BELLICUM’s obligation to Indemnify
the AGENSYS Indemnitees pursuant to the foregoing sentence does not apply to the
extent that any such Losses (A) arise from the negligence or intentional
misconduct of any AGENSYS Indemnitee; (B) arise from any breach by AGENSYS of
this Agreement; or (C) are Losses for which AGENSYS is obligated to Indemnify
the BELLICUM Indemnitees pursuant to Section 7.2.
7.2    Indemnification by AGENSYS.  AGENSYS hereby agrees to Indemnify BELLICUM,
its Affiliates, and its and their agents, directors, officers and employees (the
“BELLICUM Indemnitees”) from and against any and all Losses resulting from Third
Party Claims to the extent arising directly or indirectly out of (i) the gross
negligence or willful misconduct of any AGENSYS Indemnitee with respect to any
of AGENSYS’s obligations or activities contemplated by this Agreement, or (ii) a
breach of any of AGENSYS's representations, warranties or covenants pursuant to
Article 6. AGENSYS's obligation to Indemnify the BELLICUM Indemnitees pursuant
to this Section 7.2 does not apply to the extent that any such Losses (A) arise
from the negligence or intentional misconduct of any BELLICUM Indemnitee;
(B) arise from any breach by BELLICUM of this Agreement; or (C) are Losses for
which BELLICUM is obligated to Indemnify the AGENSYS Indemnitees pursuant to
Section 7.1.
7.3    Procedure.  Any AGENSYS Indemnitee or BELLICUM Indemnitee entitled to be
Indemnified hereunder will provide the indemnifying Party with prompt written
notice of the claim giving rise to the indemnification obligation pursuant to
this Article 7 and the exclusive ability to defend (with the reasonable
cooperation of the indemnified Party) or settle any such claim; provided,
however, that the indemnifying Party may not enter into any settlement for
damages other than monetary damages without the indemnified Party’s written
consent, such consent not to be unreasonably withheld or delayed. The
indemnified Party will have the right to participate, at its own expense and
with counsel of its choice, in the defense of any claim or suit that has been
assumed by the indemnifying Party; provided that the indemnifying Party will
have
***Confidential Treatment Requested



28

--------------------------------------------------------------------------------

FINAL VERSION

the right to control such defense. If the Parties cannot agree as to the
application of Sections 7.2 and 7.1 to any particular Third Party Claim, the
Parties may conduct separate defenses of such Third Party Claim. Each Party
reserves the right to claim indemnity from the other in accordance with Sections
7.2 and 7.1 above upon resolution of the application of Sections 7.2 and 7.1 to
the underlying Third Party Claim, notwithstanding the provisions of this
Section 7.3 requiring the indemnified Party to tender to the indemnifying Party
the exclusive ability to defend such claim or suit.
7.4    Insurance.  BELLICUM will procure and maintain during the Term and for a
period of […***…] thereafter, insurance, including product liability insurance,
of a type and in amounts which are consistent with normal business practices of
prudent companies similarly situated at all times during which any Licensed
Product is being clinically tested with human subjects or commercially
distributed or sold. It is understood that such insurance will not be construed
to create a limit of BELLICUM’s liability with respect to its indemnification
obligations under this Article 7. BELLICUM will provide AGENSYS with written
evidence of such insurance upon request. BELLICUM will provide AGENSYS with
written notice at least […***…] prior to the cancellation, non-renewal or
material change in such insurance which materially adversely affects the rights
of AGENSYS hereunder.
8.    LIMITATION OF LIABILITY    
EXCEPT WITH RESPECT TO LIABILITY ARISING FROM A BREACH OF ARTICLE 9 AND TO THE
EXTENT SUCH PARTY MAY BE REQUIRED TO INDEMNIFY THE OTHER PARTY UNDER ARTICLE 7,
NEITHER PARTY NOR ITS RESPECTIVE AFFILIATES AND PERMITTED SUBLICENSEES WILL BE
LIABLE FOR SPECIAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER IN
CONTRACT, WARRANTY, TORT, STRICT LIABILITY OR OTHERWISE, IN CONNECTION WITH THIS
AGREEMENT OR ANY LICENSE GRANTED HEREUNDER.
9.    CONFIDENTIALITY
9.1    Treatment of Confidential Information.  The Parties agree that a Party
receiving Confidential Information of the other Party will (i) maintain in
confidence such Confidential Information to the same extent such receiving Party
maintains its own proprietary industrial information of similar kind and value
(but at a minimum each receiving Party will use Commercially Reasonable Efforts
to maintain the other Party’s Confidential Information in confidence); (ii) not
disclose such Confidential Information to any Third Party without prior written
consent of the other Party, except for disclosures made in confidence to any
Third Party or to its Permitted Sublicensees who agree to be bound by
obligations of non-disclosure and non-use at least as stringent as those
contained in this Article 9; and (iii) not use such Confidential Information for
any purposes except (a) in the performance of its obligations or exercise of its
rights under this Agreement, or (b) in connection with an M&A transaction
involving the receiving Party. For the avoidance of doubt, Confidential
Information of […***…] under the […***…] License Agreement provided to BELLICUM
by AGENSYS will be treated as Confidential Information of AGENSYS hereunder.
***Confidential Treatment Requested



29

--------------------------------------------------------------------------------

FINAL VERSION

9.2    Authorized Disclosure.  Notwithstanding any other provision of this
Agreement to the contrary, each receiving Party may disclose Confidential
Information of the other Party:
(a)    to the extent and to the persons and entities required by an applicable
governmental law, rule, regulation or order or judicial order or requirement;
provided, however, that the receiving Party required to disclose Confidential
Information will first have given prompt written notice to the other Party
hereto to enable it to seek any available exemptions from or limitations on such
disclosure requirement and will reasonably cooperate in such efforts by the
other Party;
(b)    to the extent and to the persons and entities required by rules of the
National Association of Securities Dealers; and
(c)    as necessary to file or prosecute patent applications, prosecute or
defend litigation or otherwise establish rights or enforce obligations under and
in accordance with this Agreement, but only to the extent that any such
disclosure is necessary.
9.3    Publicity; Terms of Agreement.    
(a)    The Parties agree that the material terms of this Agreement are included
within the Confidential Information of both Parties, subject to the special
authorized disclosure provisions set forth below in this Section 9.3.
(b)    The Parties agree that the public announcement of the execution of this
Agreement will be in the form of a press release to be mutually agreed upon by
the Parties in writing on or before the Effective Date and thereafter each Party
will be entitled to make or publish any public statement regarding the Parties’
relationship and the general nature of this Agreement consistent with the scope
and contents of such release. Thereafter, AGENSYS and BELLICUM will jointly
discuss and agree in writing, based on the principles of this Section 9.3(b), on
any statement to the public regarding this Agreement or any aspect of this
Agreement subject in each case to disclosure otherwise required by law or
regulation as determined in good faith by counsel for each Party. The terms of
this Agreement may also be disclosed to (i) government agencies where required
by law, including filings required to be made by law with the Securities and
Exchange Commission, the NASDAQ Stock Market, or any national securities
exchange, or (ii) Third Parties who have legitimate bona fide reasons to know,
with the prior written consent of the other Party, which consent will not be
unreasonably withheld, in each case (both (i) and (ii)) so long as such
disclosure is made under a binder of confidentiality (in the case of Third
Parties), so long as highly sensitive terms and conditions such as financial
terms are extracted from the Agreement or not disclosed upon the request of the
other Party, and so long as the disclosing Party (x) gives reasonable advance
notice of the disclosure under the circumstances requiring the disclosure, (y)
provides the non-disclosing Party a meaningful opportunity to review and comment
upon such terms that are to be disclosed and terms that are to be redacted or
for which confidential treatment will be sought, within a reasonable time, and
(z) reasonably considers the non-disclosing Party’s comments on any such terms,
redactions or confidential treatment. BELLICUM will […***…]
***Confidential Treatment Requested



30

--------------------------------------------------------------------------------

FINAL VERSION

[…***…].
9.4    Publications.   BELLICUM will […***…].
10.    TERM AND TERMINATION
10.1    Term.  The term of this Agreement commences on the Effective Date and
continues until the expiration of the last Royalty Term, unless terminated
earlier as provided in this Agreement (the “Term”). Upon expiration, but not
termination, of this Agreement, BELLICUM will have a worldwide, fully-paid up,
non-exclusive right under the Agreement to the AGENSYS Patent Rights and the
AGENSYS Technology for Licensed Products within the Field.
10.2    Early Termination.
(a)    Termination for Cause.
(i)    A Party has the right to terminate this Agreement upon written notice to
the other Party if such other Party is in material breach of this Agreement and
has not cured such breach within sixty (60) days (thirty (30) days with respect
to any payment breach) after written notice from the terminating Party
describing such breach and demanding its cure. Any such termination will become
effective at the end of such sixty (60) day period (thirty (30) day period with
respect to any payment breach) unless the breaching Party has cured any such
breach prior to the end of such period.
(ii)    Either Party may terminate this Agreement (i) if, at any time, the other
Party files in any court or agency pursuant to any statute or regulation of any
state or country, a petition in bankruptcy or insolvency or for reorganization
or for an arrangement or for the appointment of a receiver or trustee of Party
or of its assets, or (ii) if the other Party proposes a written agreement of
composition or extension of its debts, or (iii) if the other Party is served
with an involuntary petition against it, filed in any insolvency proceeding, and
such petition is not dismissed within sixty (60) days after the filing thereof,
or (iv) if the other Party proposes or is a party to any dissolution or
liquidation, or (v) if the other Party makes an assignment for the benefit of
creditors.
(b)    Other AGENSYS Termination Rights. AGENSYS has the right to terminate this
Agreement immediately upon written notice to BELLICUM if BELLICUM or any of its
Affiliates or Permitted Sublicensees, directly or through any Third Party,
commences any interference or opposition proceeding with respect to, challenges
the validity or enforceability of, or opposes any extension of or the grant of a
supplementary protection certificate with respect to, any AGENSYS Patent Right
or AGENSYS Licensed Patent Right.
10.3    [Reserved.]
***Confidential Treatment Requested





31

--------------------------------------------------------------------------------

FINAL VERSION

10.4    Survival.  The following provisions will survive any expiration or
termination of this Agreement for the period of time specified: Articles 1, 7,
8, 11, and 12, Article 9 (with respect to Confidential Information exchanged
prior to the effective date of termination) and Sections 4.8; 5.1; 5.2(c) (with
respect to Joint Inventions conceived or reduced to practice during the term);
5.3 (but solely with respect to infringement alleged to have occurred during the
Term); 6.4; 6.5; 6.6, 10.1, 10.4, and 10.5. Termination of this Agreement does
not relieve the Parties of any liability which accrued hereunder prior to the
effective date of such termination, nor preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement. The remedies provided in this Article 10 are not
exclusive of any other remedies a Party may have in law or equity.
10.5    Expiration of the […***…] License Agreement. Upon expiration, but not
termination, of the […***…] License Agreement, then to the extent that AGENSYS
is not precluded from extending its royalty-free license under Section 12.2 of
the […***…] License Agreement to BELLICUM, BELLICUM will have a worldwide,
fully-paid up, non-exclusive right under the Agreement to use, practice and
exploit the AGENSYS Licensed Patent Rights for Licensed Products within the
Field. Other than the license right described in the preceding sentence, as of
and after such expiration of the […***…] License Agreement, the rights and
obligations of the Parties under this Agreement relating solely to the […***…]
License Agreement will be terminated without further effect; provided that such
expiration shall not affect the rights and obligations AGENSYS has under the
[…***…] License Agreement that survive such expiration, as set forth in Section
12.3 of the […***…] License Agreement, or that have accrued as of the expiration
date.
11.    DISPUTE RESOLUTION
11.1    Objective. The Parties recognize that disputes as to matters arising
under or relating to this Agreement or either Party’s rights and/or obligations
hereunder may arise from time to time. It is the objective of the Parties to
establish procedures to facilitate the resolution of such disputes in an
expedient manner by mutual cooperation and without resort to litigation. To
accomplish this objective, the Parties agree to follow the procedures set forth
in this Article 11 to resolve any such dispute if and when it arises.
11.2    Resolution by Section 11.2 Executives. If an unresolved dispute as to
matters arising under or relating to this Agreement or either Party’s rights
and/or obligations hereunder arises, either Party may refer such dispute to the
Chief Executive Officer of BELLICUM and a senior executive of AGENSYS who
reports directly to the Chief Executive Officer of AGENSYS (the Chief Executive
Officer of BELLICUM and such senior executive of AGENSYS, collectively, the
“Section 11.2 Executives”), who will meet in person or by telephone within
[…***…] after such referral to attempt in good faith to resolve such dispute. If
such matter cannot be resolved by discussion of the Section 11.2 Executives
within […***…] following such meeting (as may be extended by mutual written
agreement), such dispute may only be resolved in accordance with Section 11.3.
***Confidential Treatment Requested



32

--------------------------------------------------------------------------------

FINAL VERSION

11.3    Arbitration.
(a)    If the Parties do not resolve a dispute as provided in Section 11.2, and
a Party wishes to pursue the matter, each such dispute that is not an “Excluded
Claim” (as defined below) will be resolved by binding arbitration in accordance
with the Rules of Arbitration of the International Chamber of Commerce (“ICC”)
as then in effect (the “ICC Rules”), and judgment on the arbitration award may
be entered in any court having jurisdiction thereof. The decision rendered in
any such arbitration will be final and not appealable. If either Party intends
to commence binding arbitration of such dispute, such Party will provide written
notice to the other Party informing the other Party of such intention and the
issues to be resolved. Within […***…] after the receipt of such notice, the
other Party may by written notice to the Party initiating binding arbitration,
add additional issues to be resolved.
(b)    The arbitration will be conducted by a panel of three (3) arbitrators
experienced in the pharmaceutical business, none of whom will be a current or
former employee or director or professional advisor, or a then-current
stockholder, of either Party, their respective Affiliates or any Sublicensee.
Within thirty (30) days after receipt of the original notice of binding
arbitration, each Party will select one person to act as arbitrator and the two
Party-selected arbitrators will select a third arbitrator within ten (10) days
of their appointment. If the arbitrators selected by the Parties are unable or
fail to agree upon the third arbitrator, the third arbitrator will be appointed
by the ICC in accordance with the ICC Rules. The place of arbitration will be
San Francisco, California and all proceedings and communications will be in
English.
(c)    It is the intention of the Parties that discovery, although permitted as
described herein, will be limited except in exceptional circumstances. The
arbitrators will permit such limited discovery necessary for an understanding of
any legitimate issue raised in the arbitration, including the production of
documents. No later than thirty (30) days after selection of the arbitrators,
the Parties and their representatives will hold a preliminary meeting with the
arbitrators, to mutually agree upon and thereafter follow procedures seeking to
assure that the arbitration will be concluded within six (6) months from such
meeting. Failing any such mutual agreement, the arbitrators will design and the
Parties will follow procedures to such effect. The decision of the panel of
arbitrators will be reduced to writing and delivered to the Parties.
(d)    Either Party may apply to the arbitrators for interim injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending the
arbitration award. The arbitrators have no authority to award punitive or any
other non-compensatory damages. The arbitrators have the power to order that all
or part of the legal or other costs incurred by a Party in connection with the
arbitration be paid by the other Party. Subject to the preceding sentence, each
Party will bear an equal share of the arbitrators’ and any administrative fees
of arbitration.
(e)    Except to the extent necessary to confirm or enforce an award or as may
be required by applicable law, neither a Party nor an arbitrator may disclose
the existence, content or results of an arbitration without the prior written
consent of both Parties. In no event
***Confidential Treatment Requested



33

--------------------------------------------------------------------------------

FINAL VERSION

will arbitration be initiated after the date when commencement of a legal or
equitable proceeding based on the dispute, controversy or claim would be barred
by the applicable California statute of limitations.
(f)    As used in this Section, the term “Excluded Claim” means a dispute,
controversy or claim that concerns (A) the validity, enforceability or
infringement of a patent, trademark, copyright or regulatory data exclusivity;
or (B) any antitrust, anti-monopoly or competition law or regulation, whether or
not statutory.
12.    MISCELLANEOUS
12.1    Entire Agreement; Amendment.  This Agreement, including the Exhibits
hereto, sets forth the complete, final and exclusive agreement and all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto with respect to the subject matter
hereof and supersedes and terminates all prior agreements and understandings
between the Parties with respect to the subject matter hereof. There are no
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties other than as are
set forth herein and therein. Without limiting the generality of the foregoing,
the Parties agree that, as of the Effective Date, this Agreement supersedes the
Confidentiality Agreement by and between BELLICUM and API, dated April 2, 2015
(the “CDA”). Further, the Parties agree that, as of the Effective Date and going
forward, BELLICUM’s Proprietary Information as defined under the CDA will be
treated as BELLICUM’s Confidential Information under this Agreement by AGENSYS
and its Affiliate API, and API’s Proprietary Information as defined under the
CDA will be treated as AGENSYS’s Confidential Information under this Agreement
by BELLICUM. Without limiting the generality of the foregoing, the Parties also
agree that, as of the Effective Date, this Agreement supersedes the Mutual
Confidentiality Agreement by and between BELLICUM and Astellas Scientific and
Medical Affairs, Inc. (“ASMAI”), dated May 18, 2012 (the “MCA”). Further, the
Parties agree that, as of the Effective Date and going forward, BELLICUM’s
Confidential Information as defined under the MCA will be treated as BELLICUM’s
Confidential Information under this Agreement by AGENSYS and its Affiliate
ASMAI, and ASMAI’s Confidential Information as defined under the MCA will be
treated as AGENSYS’s Confidential Information under this Agreement by BELLICUM.
No subsequent alteration, amendment, change or addition to this Agreement will
be binding upon the Parties unless reduced to writing and signed by an
authorized officer of each Party.
12.2    Governing Law. This Agreement is governed by, and construed and enforced
in accordance with, the laws of the State of California, excluding its conflicts
of laws principles.
12.3    Force Majeure.  Each Party will be excused from liability for failure to
perform its obligations under this Agreement to the extent that such performance
is prevented by a force majeure event, and so long as the nonperforming Party
promptly provides written notice of the occurrence of such force majeure event
to the other Party, and the nonperforming Party diligently performs such
obligations upon cessation of the force majeure event. Such excuse will continue
so long as the condition constituting force majeure continues and the
nonperforming Party uses […***…] to remove the condition. For purposes of this
Agreement, a force majeure event includes conditions beyond the reasonable
***Confidential Treatment Requested



34

--------------------------------------------------------------------------------

FINAL VERSION

control of the Parties, including without limitation, an act of God or
terrorism, voluntary or involuntary compliance with any regulation, law or order
of any government, war, civil commotion, labor strike or lock-out, epidemic,
failure or default of public utilities or common carriers, destruction of
production facilities or materials by fire, earthquake, storm or like
catastrophe; provided, however, the payment of invoices due and owing hereunder
may not be delayed by the payor because of a force majeure event affecting the
payor.
12.4    Notices. All notices hereunder must be in writing in the English
language and will be deemed given if delivered personally or by facsimile
transmission (receipt verified), mailed by registered or certified mail (return
receipt requested), postage prepaid, or sent by reputable express courier
service, to the following respective addresses (or at such other address for a
Party as may be specified by like notice; provided, that notices of a change of
address will be effective only upon receipt thereof).
If to BELLICUM,
addressed to:
BELLICUM PHARMACEUTICALS, INC.
2130 W. Holcombe Boulevard, Suite 800
Houston, Texas  77030
Attention: President and Chief Executive Officer
Telephone: +1 (832) 384-1111
Facsimile: +1 (832) 384-1150


With a copy to (which does not constitute notice):
BELLICUM PHARMACEUTICALS, INC.
2130 W. Holcombe Boulevard, Suite 800
Houston, Texas  77030
Attention: Chief Financial Officer
Telephone: +1 (832) 384-1116
Facsimile: +1 (832) 384-1150


With a copy to (which does not constitute notice):
BELLICUM PHARMACEUTICALS, INC.
2130 W. Holcombe Boulevard, Suite 800
Houston, Texas  77030
Attention: General Counsel
Telephone: +1 (832) 384-1107
Facsimile: +1 (281) 768-7695


If to AGENSYS,
addressed to:
AGENSYS, INC.
1800 Stewart Street
Santa Monica, CA 90404
Attention: Shane M. Popp
Telephone: +1-424-280-5205
Facsimile: +1-424-280-5052


With a copy to (which does not constitute notice):
AGENSYS, INC.
1800 Stewart Street
Santa Monica, CA 90404
Attention: Head of Research






35

--------------------------------------------------------------------------------

FINAL VERSION



With a copy to (which does not constitute notice):
ASTELLAS PHARMA INC.
2-5-1, Nihonbashi-Honcho, Chuo-ku, Tokyo, Japan
Attention: Vice President, Legal & Compliance
Telephone: +81-3-3244-3231
Facsimile:+81-3-3244-5811

12.5    No Strict Construction.  This Agreement has been prepared jointly and
will not be strictly construed against either Party.
12.6    Relationship Between the Parties. The Parties’ relationship, as
established by this Agreement, is solely that of independent contractors. This
Agreement does not create any partnership, joint venture or similar business
relationship between the Parties. Neither Party is a legal representative of the
other Party, and neither Party can assume or create any obligation,
representation, warranty or guarantee, express or implied, on behalf of the
other Party for any purpose whatsoever.
12.7    Assignment.  Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party; provided, however that each Party may assign this Agreement, without the
other Party’s prior written consent: (a) in connection with the merger,
acquisition or sale of such Party or substantially all of the assets of such
Party to which this Agreement relates, or (b) to an Affiliate for so long as
such entity remains an Affiliate and provided that the assigning Party remains
liable and responsible to the non-assigning Party hereto for the performance and
observance of all such duties and obligations by such Affiliate assignee.
Notwithstanding the foregoing, if the […***…] License Agreement is terminated
for any reason, AGENSYS will have the right without the prior written consent of
BELLICUM to assign AGENSYS’s rights relating to the AGENSYS Licensed Patent
Rights under this Agreement to […***…] as specified under Section 3.3 of the
[…***…] License Agreement, provided that (1) the duties of […***…] under such
assignment in part relating to the AGENSYS Licensed Patent Rights under this
Agreement (“Assignment In Part”) will not be greater than the duties of […***…]
to AGENSYS under the […***…] License Agreement, and (2) the rights of […***…]
with respect to BELLICUM under such Assignment In Part will not be less than the
rights of […***…] with respect to AGENSYS under the […***…] License Agreement.
As of and after the effective date of such Assignment In Part by AGENSYS to
[…***…], BELLICUM will be responsible for paying directly to […***…] (i)
royalties on Licensed Products at the rates and subject to the reductions set
forth in Section 6.1 of the […***…] License Agreement, wherein BELLICUM shall be
deemed the “Licensee” (and BELLICUM will have the right to deduct such amounts
actually paid to […***…] from amounts owed to AGENSYS under Section 4.3), (ii)
as applicable, milestone payments for Licensed Products in accordance with
Section 5.2 of the […***…] License Agreement (and BELLICUM will have the right
to deduct such milestone payment amounts actually paid to […***…] from amounts
owed to AGENSYS under Section 4.2), and (iii) the reimbursement of patent
preparation, filing, prosecution, and maintenance expenses under Section 8 for
Patents that were within the AGENSYS Licensed Patent Rights, which reimbursement
obligation will be adjusted pro-rata if other AGENSYS sublicenses under the
[…***…] License Agreement have been assigned to […***…] upon termination. Any
permitted assignment described in this Section 12.7 will be binding on the
successors of the assigning Party. Any assignment or
***Confidential Treatment Requested



36

--------------------------------------------------------------------------------

FINAL VERSION

attempted assignment by either Party in violation of the terms of this
Section 12.7 will be null, void and of no legal effect.
12.2    Performance by Affiliates.  Each of AGENSYS and BELLICUM acknowledges
that its obligations under this Agreement may be performed by Affiliates of
AGENSYS and BELLICUM, respectively. Obligations of the Party for which one of
its Affiliates is performing hereunder will be deemed to extend to such
performing Affiliate. Each of AGENSYS and BELLICUM guarantees performance of
this Agreement by its Affiliates. Wherever in this Agreement the Parties
delegate responsibility to Affiliates, the Parties agree that such Affiliates
may not make decisions inconsistent with this Agreement, amend the terms of this
Agreement or act contrary to its terms in any way.
12.3    Severability.  If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision will be considered severed
from this Agreement and will not serve to invalidate any remaining provisions
hereof. The Parties will make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.
12.4    Headings.  The headings for each Article and Section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
Article or Section.
12.5    No Waiver.  The failure of, or delay by, a Party to insist upon strict
performance of or to otherwise enforce any provision of this Agreement or to
exercise any right arising out of this Agreement (including, without limitation,
exercise of a right to terminate) will neither impair that provision or right
nor constitute a waiver of that provision or right, in whole or in part, in that
instance or in any other instance. To be effective, any waiver by a Party of a
particular provision or right must be in writing, must be as to a particular
matter and, if applicable, for a particular period of time and must be signed by
such Party.
12.6    No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it,
except as otherwise provided in this Agreement with respect to API under Section
2.6, AGENSYS Indemnitees under Section 7.1, and BELLICUM Indemnitees under
Section 7.2.
12.7    Counterparts.  This Agreement may be executed in two (2) or more
counterparts, including facsimile and electronically transmitted counterparts,
each of which will be deemed an original, but all of which together constitute
one and the same instrument. Signatures provided by facsimile transmission or in
Adobe™ Portable Document Format (PDF) sent by electronic mail will be deemed to
be original signatures.



37

--------------------------------------------------------------------------------

FINAL VERSION

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized officers as of the Effective Date.
AGENSYS, INC.                BELLICUM PHARMACEUTICALS, INC.


By: /s/ Wataru Uchida                By: /s/ Tom Farrell            


Name:     Wataru Uchida            Name:     Tom Farrell            


Title:     President                Title:     President and Chief Executive
Officer





38

--------------------------------------------------------------------------------

FINAL VERSION

LIST OF EXHIBITS
Exhibit A:
 
AGENSYS Patent Rights
Exhibit B:
 
AGENSYS Licensed Patent Rights
Exhibit C:
 
AGENSYS’S Affiliates
Exhibit D:
 
 
[…***…]























































***Confidential Treatment Requested





39

--------------------------------------------------------------------------------

FINAL VERSION

EXHIBIT A

AGENSYS PATENT RIGHTS
[…***…]












































































***Confidential Treatment Requested





40

--------------------------------------------------------------------------------

FINAL VERSION

[…***…]




















































































***Confidential Treatment Requested



41

--------------------------------------------------------------------------------

FINAL VERSION

EXHIBIT B

AGENSYS LICENSED PATENT RIGHTS


[…***…]












































































***Confidential Treatment Requested



42

--------------------------------------------------------------------------------

FINAL VERSION

[…***…]


















































































***Confidential Treatment Requested





43

--------------------------------------------------------------------------------

FINAL VERSION

[…***…]


















































































***Confidential Treatment Requested





44

--------------------------------------------------------------------------------

FINAL VERSION

[…***…]


















































































***Confidential Treatment Requested





45

--------------------------------------------------------------------------------

FINAL VERSION

[…***…]


















































































***Confidential Treatment Requested





46

--------------------------------------------------------------------------------

FINAL VERSION

[…***…]


















































































***Confidential Treatment Requested





47

--------------------------------------------------------------------------------

FINAL VERSION

[…***…]




















































































***Confidential Treatment Requested



48

--------------------------------------------------------------------------------

FINAL VERSION

[…***…]


















































































***Confidential Treatment Requested





49

--------------------------------------------------------------------------------

FINAL VERSION

[…***…]


















































































***Confidential Treatment Requested





50

--------------------------------------------------------------------------------

FINAL VERSION

[…***…]


















































































***Confidential Treatment Requested





51

--------------------------------------------------------------------------------

FINAL VERSION

[…***…]




















































































***Confidential Treatment Requested



52

--------------------------------------------------------------------------------

FINAL VERSION

[…***…]


















































































***Confidential Treatment Requested





53

--------------------------------------------------------------------------------

FINAL VERSION

[…***…]




















































































***Confidential Treatment Requested



54

--------------------------------------------------------------------------------

FINAL VERSION

[…***…]


















































































***Confidential Treatment Requested





55

--------------------------------------------------------------------------------

FINAL VERSION

[…***…]


















































































***Confidential Treatment Requested





56

--------------------------------------------------------------------------------

FINAL VERSION

EXHIBIT C

AGENSYS’S AFFILIATES



57



--------------------------------------------------------------------------------

FINAL VERSION

List of Affiliates    as of Mar, 2015
Company name
 
Country

Japan
Astellas Pharma, Inc.
Japan
Astellas Business Service Co., Ltd.
Japan
Astellas Marketing and Sales Support Co., Ltd.
Japan
Astellas Learning Institute, Co., Ltd.
Japan
Astellas Research Technologies Co., Ltd.
Japan
Astellas Analytical Science Laboratories Inc.
Japan
Astellas Pharma Tech Co., Ltd.
Japan
 
 

North America
Astellas US Holding, Inc.
USA
Astellas US LLC
USA
Astellas Pharma US, Inc.
USA
OSI Pharmaceuticals, LLC
USA
(OSl) Pinelawn LLC
USA
OSl Ardsley LLC
USA
Ocogene Science Inc.
USA
Astellas Pharma Canada Inc.
Canada
Astellas Farma Brasil Importacao e Distribucao de Medicamentos Ltda.
Brazil
Astellas Pharma Global Development, Inc.
USA
Astellas Scientific and Medical Affairs, Inc.
USA
Astellas Research Institute of America LLC
USA
Agensys, Inc.
USA
Astellas US Technologies, Inc.
USA
Astellas Pharma Technologies, Inc.
USA
Astellas Venture Capital LLC
USA
Astellas Venture Management LLC
USA
Astellas Bio Inc.
USA
Perseid Therapeutics LLC
USA
Fujisawa Investments for Entrepreneurship, L.P.
USA
Astellas Venture Fund I LP
USA
Fujisawa Investments for Entrepreneurship II, L.P.
USA
 
 

Europe
Astellas B.V.
Netherlands
Astellas Pharma Ges.mbH
Austria
Astellas Pharma EOOD
Bulgaria
Astellas d.o.o. za promet lijekovima
Croatia
Astellas Pharma s.r.o.
Czech
Astellas Pharma A/S
Denmark
Astellas Pharma JLT
Dubai
Astellas Pharma S.A.S
France
Astellas Pharma GmbH
Germany
Astellas Deutschland GmbH
Germany
Klinge Pharma GmbH
Germany


58



--------------------------------------------------------------------------------

FINAL VERSION



Astellas Pharmaceuticals AEBE
Greece
Astellas Pharma Kft
Hungary
Astellas Pharma Co. Ltd.
Ireland
Astellas Pharma S.p.A.
Italy
Astellas Pharma Europe BV
Netherlands
Astellas Pharma International BV
Netherlands
Astellas Pharma BV
Netherlands
Astellas Pharma Sp.z.O.O.
Poland
Astellas Farma Limitada
Portugal
Yabrofarma, LDA
Portugal
Astellas Pharma S.R.L.
Rumania
ZAO Astellas Pharma
Russia
Astellas Pharma Production LLC
Russia
Astellas Pharma Pty.
South Africa
Astellas Pharma S.A.
Spain
Yamanouchi Spain, S.L.
Spain
Astellas Pharma AB
Sweden
Astellas Pharma A.G.
Switzerland
Astellas Pharma llaç Ticaret ve Sanayi A.Ş.
Turkey
Astellas Pharma, trzenje in distribucija farmacevtskih izdelkov d.o.o.
Slovenia
Limited Liability Company “Astellas Pharma”
Ukraine
Astellas Pharma Europe Limited
UK
Astellas Pharma Limited
UK
Bripharm Ltd.
UK
Paines & Byrne, Limited
UK
Astellas Ireland Co., Ltd.
Ireland
Prosidion Limited
UK
Oxford Real Estate Owner Ld.
UK
Oxford Real Estate Owner 2 Ltd.
UK
 
 

Asia
 
 
Astellas Pharma Korea, Inc.
Korea
Astellas Pharma Taiwan, Inc.
Taiwan
Astellas Pharma China, Inc.
China
Astellas Pharma Hong Kong Co., Ltd.
Hong Kong
Astellas Pharma (Thailand) Co., Ltd.
Thailand
Astellas Pharma Philippines, Inc.
Philippine
P. T. Astellas Pharma Indonesia
Indonesia
Astellas Pharma India PVT, Ltd.
India
Astellas Pharma Singapore Pte. Ltd
Singapore
 
 

Oceania
 
 
Astellas Pharma Australia Pty Ltd.
Australia
Rainbowseeker Insurance, Inc.
Micronesia
 
 


59



--------------------------------------------------------------------------------

FINAL VERSION

EXHIBIT D

[…***…]




















































*** Confidential Treatment Requested

58

